Exhibit 10.1

Published CUSIP Number: 79466NAC4

Revolving Credit CUSIP Number: 79466NAD2

 

 

 

CREDIT AGREEMENT

Dated as of October 6, 2014

among

SALESFORCE.COM, INC.,

as the Borrower,

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as the Guarantors,

THE LENDERS PARTY HERETO,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swingline Lender and Issuing Lender

BNP PARIBAS,

as Documentation Agent

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

BNP PARIBAS,

as Joint Lead Arrangers

WELLS FARGO SECURITIES, LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

 

Defined Terms

     1   

1.02

 

Other Interpretive Provisions

     28   

1.03

 

Accounting Terms

     29   

1.04

 

Rounding

     29   

1.05

 

Times of Day

     30   

1.06

 

Letter of Credit Amounts

     30   

1.07

 

Covenant Compliance Generally

     30   

ARTICLE II REVOLVING CREDIT FACILITY

     30   

2.01

 

Revolving Credit Loans

     30   

2.02

 

Swingline Loans

     30   

2.03

 

Procedure for Advances of Revolving Credit Loans and Swingline Loans

     32   

2.04

 

Repayment and Prepayment of Revolving Credit and Swingline Loans

     33   

2.05

 

Permanent Reduction of the Revolving Credit Commitment

     34   

2.06

 

Termination of Revolving Credit Facility

     34   

2.07

 

Interest

     34   

2.08

 

Notice and Manner of Conversion or Continuation of Loans

     36   

2.09

 

Fees

     36   

2.10

 

Manner of Payment

     37   

2.11

 

Evidence of Debt

     37   

2.12

 

Sharing of Payments by Lenders

     38   

2.13

 

Administrative Agent’s Clawback

     38   

2.14

 

Incremental Loans

     39   

2.15

 

Cash Collateral

     41   

2.16

 

Defaulting Lenders

     42   

ARTICLE III

     44   

3.01

 

Letter of Credit Facility

     44   

3.02

 

Procedure for Issuance of Letters of Credit

     45   

3.03

 

Commissions and Other Charges

     46   

3.04

 

L/C Participations

     46   

3.05

 

Reimbursement Obligation of the Borrower

     47   

3.06

 

Obligations Absolute

     47   

3.07

 

Effect of Letter of Credit Application

     48   

3.08

 

Resignation of Issuing Lenders

     48   

3.09

 

Reporting of Letter of Credit Information and L/C Commitment

     48   

3.10

 

Letters of Credit Issued for Subsidiaries

     49   

ARTICLE IV TAXES, YIELD PROTECTION AND ILLEGALITY

     49   

4.01

 

Taxes

     49   

4.02

 

Illegality

     53   

4.03

 

Inability to Determine Rates

     54   

4.04

 

Increased Costs

     54   

4.05

 

Compensation for Losses

     56   

4.06

 

Mitigation Obligations; Replacement of Lenders

     56   

4.07

 

Survival

     57   

ARTICLE V GUARANTY

     57   

 

i



--------------------------------------------------------------------------------

5.01

 

The Guaranty

     57   

5.02

 

Obligations Unconditional

     57   

5.03

 

Reinstatement

     58   

5.04

 

Certain Additional Waivers

     58   

5.05

 

Remedies

     58   

5.06

 

Rights of Contribution

     59   

5.07

 

Guarantee of Payment; Continuing Guarantee

     59   

5.08

 

Keepwell

     60   

ARTICLE VI CONDITIONS TO CLOSING AND BORROWING

     60   

6.01

 

Conditions to Closing and Initial Extensions of Credit

     60   

6.02

 

Conditions to All Extensions of Credit

     62   

ARTICLE VII REPRESENTATIONS AND WARRANTIES

     63   

7.01

 

Existence, Qualification and Power

     63   

7.02

 

Authorization; No Contravention

     63   

7.03

 

Governmental Authorization; Other Consents

     64   

7.04

 

Binding Effect

     64   

7.05

 

Financial Statements; No Material Adverse Effect

     64   

7.06

 

Litigation

     64   

7.07

 

No Default

     65   

7.08

 

Ownership of Property

     65   

7.09

 

Environmental Compliance

     65   

7.10

 

Insurance

     66   

7.11

 

Taxes

     66   

7.12

 

ERISA Compliance

     66   

7.13

 

Subsidiaries

     67   

7.14

 

Margin Regulations; Investment Company Act

     67   

7.15

 

Disclosure

     67   

7.16

 

Compliance with Laws

     68   

7.17

 

Intellectual Property; Licenses, Etc.

     68   

7.18

 

Solvency

     68   

7.19

 

Identifying Information

     68   

7.20

 

OFAC, Etc.

     68   

ARTICLE VIII AFFIRMATIVE COVENANTS

     68   

8.01

 

Financial Statements

     69   

8.02

 

Certificates; Other Information

     69   

8.03

 

Notices

     71   

8.04

 

Payment of Taxes

     72   

8.05

 

Preservation of Existence, Etc.

     72   

8.06

 

Maintenance of Properties

     72   

8.07

 

Maintenance of Insurance

     72   

8.08

 

Compliance with Laws

     72   

8.09

 

Books and Records

     73   

8.10

 

Inspection Rights

     73   

8.11

 

ERISA Compliance

     73   

8.12

 

Additional Guarantors

     73   

8.13

 

Compliance With Environmental Laws

     74   

8.14

 

Further Assurances

     74   

8.15

 

Use of Proceeds

     74   

 

ii



--------------------------------------------------------------------------------

ARTICLE IX NEGATIVE COVENANTS

     74   

9.01

 

Liens

     75   

9.02

 

Investments

     77   

9.03

 

Indebtedness

     78   

9.04

 

Fundamental Changes

     80   

9.05

 

Dispositions

     80   

9.06

 

Restricted Payments

     81   

9.07

 

Change in Nature of Business

     82   

9.08

 

Transactions with Affiliates

     83   

9.09

 

Use of Proceeds

     83   

9.10

 

Financial Covenants

     83   

9.11

 

Prepayment of Subordinated Indebtedness, Etc.

     83   

9.12

 

Sanctions

     84   

ARTICLE X EVENTS OF DEFAULT AND REMEDIES

     84   

10.01

 

Events of Default

     84   

10.02

 

Remedies Upon Event of Default

     86   

10.03

 

Application of Funds

     87   

ARTICLE XI ADMINISTRATIVE AGENT

     88   

11.01

 

Appointment and Authority

     88   

11.02

 

Rights as a Lender

     88   

11.03

 

Exculpatory Provisions

     88   

11.04

 

Reliance by Administrative Agent

     89   

11.05

 

Delegation of Duties

     89   

11.06

 

Resignation of Administrative Agent

     90   

11.07

 

Non-Reliance on Administrative Agent and Other Lenders

     91   

11.08

 

No Other Duties; Etc.

     91   

11.09

 

Administrative Agent May File Proofs of Claim

     91   

11.10

 

Collateral and Guaranty Matters

     92   

11.11

 

Specified Cash Management Agreements and Specified Hedge Agreements

     93   

ARTICLE XII MISCELLANEOUS

     93   

12.01

 

Amendments, Etc.

     93   

12.02

 

Notices; Effectiveness; Electronic Communications

     95   

12.03

 

No Waiver; Cumulative Remedies; Enforcement

     97   

12.04

 

Expenses; Indemnity; Damage Waiver

     97   

12.05

 

Payments Set Aside

     99   

12.06

 

Successors and Assigns

     100   

12.07

 

Treatment of Certain Information; Confidentiality

     103   

12.08

 

Rights of Setoff

     105   

12.09

 

Counterparts; Integration; Effectiveness

     105   

12.10

 

Survival of Representations and Warranties

     105   

12.11

 

Severability

     106   

12.12

 

Replacement of Lenders

     106   

12.13

 

Governing Law; Jurisdiction; Etc.

     107   

12.14

 

Waiver of Jury Trial

     108   

12.15

 

California Judicial Reference

     108   

12.16

 

No Advisory or Fiduciary Responsibility

     108   

12.17

 

Electronic Execution of Assignments and Certain Other Documents

     109   

 

iii



--------------------------------------------------------------------------------

12.18

 

USA PATRIOT Act Notice

     109   

12.19

 

Miscellaneous

     109   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

2.01    Commitments and Applicable Percentages 12.02    Certain Addresses for
Notices

EXHIBITS

 

2.03(a)    Form of Notice of Borrowing 2.03(b)    Form of Notice of Account
Designation 2.04(c)    Form of Notice of Prepayment 2.08    Form of Notice of
Conversion/Continuation 2.11(a)    Form of Note 4.01    Forms of U.S. Tax
Compliance Certificates 8.02    Form of Compliance Certificate 8.12    Form of
Joinder Agreement 12.06(b)    Form of Assignment and Assumption

 

i



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of October 6, 2014 among
SALESFORCE.COM, INC., a Delaware corporation (the “Borrower”), the Guarantors
(defined herein), the Lenders (defined herein) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent.

The Borrower has requested that the Lenders provide a revolving credit facility
for the purposes set forth herein, and the Lenders are willing to do so on the
terms and conditions set forth herein. In consideration of the mutual covenants
and agreements herein contained, the parties hereto covenant and agree as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

  1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or any
substantial portion of the property of, or a line of business or division of,
another Person or (b) at least a majority of the Voting Stock of another Person,
in each case whether or not involving a merger or consolidation with such other
Person.

“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.02 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to a Loan Party, any of their Subsidiaries or any Guarantor from time
to time concerning or relating to bribery, money laundering or corruption.

“Applicable Margin” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 8.02(b):

 

Pricing Level

  

Consolidated Leverage Ratio

   LIBOR Rate Loans     Base Rate Loans     Commitment Fee   1   

Greater than or

     1.75 %      0.75 %      0.25 % 



--------------------------------------------------------------------------------

  

equal to 3.00 to 1.00

       2   

Greater than or equal to 2.00 to 1.00 but less than 3.00 to 1.00

     1.50 %      0.50 %      0.20 %  3   

Greater than or equal to 1.00 to 1.00 but less than 2.00 to 1.00

     1.25 %      0.25 %      0.15 %  4   

Less than 1.00 to 1.00

     1.00 %      0.00 %      0.125 % 

The Applicable Margin shall be determined and adjusted quarterly on the Business
Day after the date on which the Borrower provides a Compliance Certificate
pursuant to Section 8.02(b) for the most recently ended fiscal quarter of the
Borrower (each such date, a “Calculation Date”); provided that (a) the
Applicable Margin shall be based on Pricing Level 2 until the Calculation Date
occurring with respect to the first full fiscal quarter of the Borrower ending
after the Closing Date and, thereafter the Pricing Level shall be determined by
reference to the Consolidated Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, and (b) if the Borrower fails to provide a Compliance
Certificate when due as required by Section 8.02(b) for the most recently ended
fiscal quarter of the Borrower preceding the applicable Calculation Date, upon
the request of the Required Lenders the Applicable Margin from the date on which
such Compliance Certificate was required to have been delivered shall be based
on Pricing Level 1 until such time as such Compliance Certificate is delivered,
at which time the Pricing Level shall be determined by reference to the
Consolidated Leverage Ratio as of the last day of the most recently ended fiscal
quarter of the Borrower preceding such Calculation Date. The applicable Pricing
Level shall be effective from one Calculation Date until the next Calculation
Date. Any adjustment in the Pricing Level shall be applicable to all Extensions
of Credit then existing or subsequently made or issued until the next
adjustment.

Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 8.01 or 8.02(b) is shown to
be inaccurate (regardless of whether (i) this Agreement is in effect, (ii) any
Revolving Credit Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Compliance Certificate was delivered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then (A) promptly after a Responsible Officer has notice thereof, the
Borrower shall deliver to the Administrative Agent a corrected Compliance
Certificate for such Applicable Period, (B) the Applicable Margin for such
Applicable Period shall be determined as if the Consolidated Leverage Ratio in
the corrected Compliance Certificate were applicable for such Applicable Period,
and (C) the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent the accrued additional interest and fees owing as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by the Administrative Agent in accordance with
Section 2.10. Nothing in this paragraph shall limit the rights of the
Administrative Agent and Lenders with respect to Sections 2.07(b) and 10.02 nor
any of their other rights under this Agreement or any other Loan Document. The
Borrower’s obligations under this paragraph shall survive the termination of the
Revolving Credit Commitment and the repayment of all other Obligations
hereunder.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the total Revolving Credit Commitments of all the Lenders
represented by such Lender’s Revolving Credit Commitment. If the Revolving
Credit Commitments have terminated or expired, the Applicable

 

2



--------------------------------------------------------------------------------

Percentages shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means (a) Wells Fargo Securities, LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, in their capacities as joint lead arrangers and
joint bookrunners, and (b) BNP Paribas, in its capacity as a joint lead
arranger.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 12.06(b) or any other form (including
electronic documentation generated by MarkitClear or other electronic platform)
approved by the Administrative Agent.

“Attributable Indebtedness” means, with respect to any Person on any date,
(a) in respect of any capital lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease, (c) in respect of
any Securitization Transaction, the outstanding principal amount of such
financing, after taking into account reserve accounts and making appropriate
adjustments, determined by the Administrative Agent in its reasonable judgment
and (d) in respect of any Sale and Leaseback Transaction, the present value
(discounted in accordance with GAAP at the debt rate implied in the applicable
lease) of the capitalized obligations of the lessee for rental payments during
the term of such lease that would appear on a balance sheet of such Person
prepared in accordance with GAAP. Notwithstanding the foregoing, “Attributable
Indebtedness” shall not include any obligations of the Borrower or any
Subsidiary classified as capital leases or Synthetic Lease Obligations, under
GAAP or for other accounting purposes, but for which the Borrower and its
Subsidiaries do not make and are not required to make any cash payment. For the
avoidance of doubt, the obligations described on Schedule 1.01(b) to the
Disclosure Letter shall not constitute Attributable Indebtedness.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended January 31, 2014 and
the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such fiscal year,
including the notes thereto.

“Bank of America” means Bank of America, N.A., a national banking association.

“Base Rate” means, at any time, the highest of (a) the Federal Funds Rate plus
0.50%, (b) the Prime Rate and (c) LIBOR for an Interest Period of one month plus
1.0%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Federal Funds Rate, the Prime Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable).

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 2.07(a).

 

3



--------------------------------------------------------------------------------

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 8.02.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
San Francisco, California and New York, New York, are open for the conduct of
their commercial banking business and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a London Banking Day.

“Cash Collateralize” means, to pledge and deposit with, or deliver to the
Administrative Agent, or directly to the applicable Issuing Lender (with notice
thereof to the Administrative Agent), for the benefit of one or more of the
Issuing Lenders, the Swingline Lender or the Lenders, as collateral for L/C
Obligations or obligations of the Lenders to fund participations in respect of
L/C Obligations or Swingline Loans, cash or deposit account balances or, if the
Administrative Agent and the applicable Issuing Lender and the Swingline Lender
shall agree, in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent, such Issuing Lender and the Swingline Lender, as
applicable. “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations, (e) investments,
classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Company Act of 1940 which are
administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d), and (f) any
other investments (whether short term or long term) permitted by the Borrower’s
cash investment policy approved by the Borrower’s board of directors (or a
committee thereof) as such policy is in effect, and as disclosed to the
Administrative Agent, prior to the Closing Date (and as amended, restated,
supplemented or otherwise modified from time to time, it being understood that
any new investments permitted under such policy shall constitute Cash
Equivalents for purposes of this Agreement only with the consent (such consent
not to be unreasonably withheld) of the Administrative Agent; provided that the
Borrower’s cash investment policy may be amended to include other cash
equivalents, as defined in accordance with GAAP, and such investments shall
constitute Cash Equivalents for purposes of this definition without the consent
of the Administrative Agent).

 

4



--------------------------------------------------------------------------------

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), ePayables, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.

“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (ii) in the case of any Cash
Management Agreement in effect on or prior to the Closing Date, is, as of the
Closing Date or within 30 days thereafter, a Lender or the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent and a party to a Cash
Management Agreement or (iii) within 30 days after the time it enters into the
applicable Cash Management Agreement, becomes a Lender, the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent, in each case, in its
capacity as a party to such Cash Management Agreement.

“CFC” means any Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Internal Revenue Code.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the Equity Interests of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals

 

5



--------------------------------------------------------------------------------

referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors); or

(c) there occurs a “change of control” (or any other defined term having a
similar purpose, but excluding any “change of control” or similar defined term
resulting solely from the failure of the Borrower’s common stock to be listed or
quoted on a national securities exchange) as defined in the documents governing
any other Indebtedness of the Borrower or its Subsidiaries, the outstanding
principal amount of which exceeds in the aggregate the Threshold Amount.

“Closing Date” means October 6, 2014.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 8.02.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus

(a) the following (without duplication) to the extent deducted in calculating
such Consolidated Net Income for such period:

(i) Consolidated Interest Charges for such period;

(ii) the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, including, without
limitation, any franchise taxes or other taxes based on income, profits or
capital and all other taxes that are included in the provision for income tax
line item on the consolidated income statement of the Borrower and its
Subsidiaries for such period;

(iii) depreciation and amortization expense (excluding, for avoidance of doubt,
amortization of deferred commissions) for such period;

(iv) any increases in deferred revenue for such period (net of any increases in
deferred costs (which deferred costs, for avoidance of doubt, do not include
deferred commissions) for such period);

(v) all non-cash expenses or charges for such period (other than any such
non-cash expenses or charges that represent an accrual or reserve for future
cash expenses or charges or that relate to the write-down of current assets),
including, without limitation, non-cash stock based employee compensation
expenses for such period and non-cash expenses or charges for such period in
connection with (A) “goodwill impairment losses” under FASB Statement 142 and
(B) unrealized losses resulting from mark-to-market accounting in respect of
Swap Contracts; and

 

6



--------------------------------------------------------------------------------

(vi) in connection with any Permitted Acquisition and any acquisition
consummated prior to the Closing Date but during the applicable reference
period, all non-recurring restructuring costs, facilities relocation costs,
acquisition integration costs and fees, including cash severance payments, and
non-recurring fees and expenses, in each case paid during such period in
connection with such acquisition and within twelve (12) months of the completion
of such acquisition; provided that the amount added back to Consolidated Net
Income pursuant to this clause (vi) in respect of any such costs, fees, payments
and expenses paid in cash in connection with all Permitted Acquisitions and such
other acquisitions consummated prior to the Closing Date shall not exceed
$70,000,000 in the aggregate for any period of four fiscal quarters of the
Borrower;

minus

(b) the following (without duplication) to the extent included in calculating
such Consolidated Net Income:

(i) any federal, state, local and foreign income tax credits and refunds, and
other adjustments having a substantially similar impact as an income tax credit
or refund including but not limited to releases of deferred tax assets, in each
case received during such period;

(ii) any decreases in deferred revenue for such period (net of any decreases in
deferred costs (which deferred costs, for avoidance of doubt, do not include
deferred commissions) for such period); and

(iii) all non-cash income or gains for such period including, without
limitation, unrealized gains resulting from mark-to-market accounting in respect
of Swap Contracts.

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a consolidated basis, without
duplication, the sum of: (a) the outstanding principal amount of all obligations
for borrowed money, whether current or long-term (including the Obligations) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments; (b) the outstanding principal amount of all purchase money
Indebtedness; (c) all direct obligations under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments, less the amount then cash-collateralized on commercially
reasonable and customary terms; (d) all obligations in respect of the deferred
purchase price of property or services (other than (i) trade accounts payable,
intercompany charges of expenses, deferred revenue and other accrued liabilities
(including deferred payments in respect of services by employees), in each case
incurred in the ordinary course of business, and (ii) any earn-out obligation or
other post-closing balance sheet adjustment prior to such time as it becomes a
liability on the balance sheet of such Person in accordance with GAAP); (e) all
Attributable Indebtedness; (f) all obligations to purchase, redeem, retire,
defease or otherwise make any payment (other than payments made solely in other
Equity Interests that are not Disqualified Stock) prior to the Maturity Date in
respect of any Disqualified Stock, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) all Guarantees with respect to
Indebtedness of the types specified in clauses (a) through (f) above of another
Person; and (h) all Indebtedness of the types referred to in clauses (a) through
(g) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which any Loan Party or
any Subsidiary is a general partner or joint venturer, except to the extent that
Indebtedness is expressly made non-recourse to such Person. Notwithstanding the
foregoing, “Consolidated Funded Indebtedness” shall

 

7



--------------------------------------------------------------------------------

not include any obligations of the Borrower or any Subsidiary (i) classified as
capital leases or Synthetic Lease Obligations, under GAAP or for other
accounting purposes, but for which the Borrower and its Subsidiaries do not make
and are not required to make any cash payment or (ii) set forth on Schedule
1.01(b) to the Disclosure Letter.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of, without duplication, (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with Indebtedness (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under capital leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Lease
Obligations with respect to such period.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently completed four fiscal
quarters to (b) Consolidated Interest Charges for such period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed four fiscal quarters.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, net income (excluding extraordinary gains
and extraordinary losses) for that period.

“Consolidated Total Assets” means, as of any date of determination with respect
to the Borrower and its Subsidiaries on a consolidated basis, the book value of
total assets, as determined in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Debt Security” means any debt security the terms of which provide
for the conversion thereof into Equity Interests, cash or a combination of
Equity Interests and cash, to the extent such debt security has not, as of any
applicable date of determination, been so converted.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that

 

8



--------------------------------------------------------------------------------

such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Lender, the Swingline Lender or any other Lender any other amount required to be
paid by it (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, any Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, each
Issuing Lender, the Swingline Lender and each Lender.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is, or its government is, the subject or target of
any Sanction.

“Disclosure Letter” means the disclosure letter dated as of the date hereof
delivered by the Borrower to the Administrative Agent for the benefit of the
Lenders, as supplemented from time to time pursuant to Section 8.02(b).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Loan Party or any Subsidiary, including any
Sale and Leaseback Transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding any Recovery Event. For
avoidance of doubt, any write-off for accounting purposes shall not constitute a
Disposition.

“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person which, by their terms, or by the terms of any security into which
they are convertible or for which they are putable or exchangeable, or upon the
happening of any event or condition, (a) matures or are mandatorily redeemable
(other than solely as a result of a change of control or asset sale, so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable) pursuant to a

 

9



--------------------------------------------------------------------------------

sinking fund obligation or otherwise, or are redeemable at the option of the
holder thereof (other than solely as a result of a change of control or asset
sale, so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations that are accrued and payable), in
whole or in part, or otherwise has any distributions or other payments which are
mandatory or otherwise required at any time, in each case prior to the Maturity
Date, or (b) is convertible into or exchangeable (unless at the sole option of
the issuer thereof) for (x) debt securities or (y) any Equity Interest referred
to in clause (a) above; provided, however, that if such Equity Interests are
issued to any plan for the benefit of employees of the Borrower or its
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Stock solely because they may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

“Dollar” and “$” mean lawful money of the United States.

“Domestic C Corp.” means a Domestic Subsidiary that is treated as a
C-corporation for U.S. federal income tax purposes.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 12.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 12.06(b)(iii)).

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
Notwithstanding the foregoing, neither Convertible Debt Securities nor Permitted
Call Spread Swap Agreements shall constitute Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

10



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
substantial cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA, (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042(a) or (b) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g) the determination
that any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Internal
Revenue Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
material liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” has the meaning specified in Section 10.01.

“Excluded Subsidiary” means (a) an Immaterial Subsidiary, (b) a Foreign
Subsidiary Holding Company, (c) a Subsidiary that is owned directly or
indirectly by a Foreign Subsidiary (other than (i) a Domestic C Corp and (ii) a
Domestic Subsidiary that is owned directly or indirectly by a Domestic C Corp
the income of which is treated for U.S. federal income tax purposes as income of
such Domestic C Corp) and (d) any special purpose entity organized for a
securitization transaction, factoring arrangement or other purpose related to
the segregation of assets permitted hereunder.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 5.08 and any
and all guarantees of such Guarantor’s Swap Obligations by other Loan Parties)
at the time the Guaranty of such Guarantor, or grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply to only the portion of such Swap
Obligations that is attributable to Swap Contracts for which such Guaranty or
security interest becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i)

 

11



--------------------------------------------------------------------------------

imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are otherwise Other Connection Taxes, (b) in the case of a
Lender, U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Revolving Credit Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or Revolving Credit
Commitment (other than pursuant to an assignment request by the Borrower under
Section 12.12) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 4.01(a)(ii), 4.01(a)(iii) or
4.01(c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 4.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Convertible Notes” means the Borrower’s 0.25% convertible senior notes
due April 1, 2018.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
July 11, 2013 among the Borrower, the Guarantors party thereto, the Lenders
party thereto and Bank of America, as administrative agent.

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Applicable Percentage
of the L/C Obligations then outstanding and (iii) such Lender’s Applicable
Percentage of the Swingline Loans then outstanding, or (b) the making of any
Loan or participation in any Letter of Credit or Swingline Loan by such Lender,
as the context requires.

“Facilities” means all real properties owned, leased or operated by any Loan
Party or any Subsidiary.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the Federal Funds Rate shall be
the average of the quotation for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by the Administrative Agent.

“Fee Letters” means (a) the fee letter agreement dated September 4, 2014 among
the Borrower, Wells Fargo, Bank of America and the Arrangers, (b) the fee letter
agreement dated September 4, 2014 among the Borrower, Wells Fargo and Wells
Fargo Securities, LLC and (c) any letter between the Borrower and any Issuing
Lender (other than Wells Fargo and Bank of America) relating to certain fees
payable to such Issuing Lender in its capacity as such.

 

12



--------------------------------------------------------------------------------

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Holding Company” means any direct or indirect Subsidiary all
or substantially all of the assets of which consist of, directly or indirectly,
the Equity Interests in one or more CFCs.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Lender, other than such L/C Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such

 

13



--------------------------------------------------------------------------------

Indebtedness or other obligation is assumed by such Person; provided, however,
that the term “Guarantee” shall not include any liability by endorsement of
instruments for collection or deposit in the ordinary course of business or any
customary and reasonable indemnity obligations entered into in the ordinary
course of business or in connection with any transaction permitted hereby. The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith (and in the case of clause (b) above, shall
not exceed the fair market value of the assets (as determined by such Person in
good faith) securing such Indebtedness or other obligation) as at the date of
determination. The term “Guarantee” as a verb has a corresponding meaning.

“Guarantors” means, collectively, (a) each Domestic Subsidiary of the Borrower
identified as a “Guarantor” on the signature pages hereto, (b) each Person that
joins as a Guarantor pursuant to Section 8.12 or otherwise, (c) with respect to
(i) Obligations under any Specified Hedge Agreement, (ii) Obligations under any
Specified Cash Management Agreement and (iii) any Swap Obligation of a Specified
Loan Party (determined before giving effect to Sections 5.01 and 5.08) under the
Guaranty, the Borrower, and (d) the successors and permitted assigns of the
foregoing; provided, however, in no event shall an Excluded Subsidiary or a
Foreign Subsidiary be required to become a Guarantor.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the other holders of the Obligations pursuant to
Article V.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated by any Governmental Authority
pursuant to any Environmental Law.

“Hedge Bank” means any Person that (i) at the time it enters into a Swap
Contract, is a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent, (ii) in the case of any Swap Contract in effect on or
prior to the Closing Date, is, as of the Closing Date or within 30 days
thereafter, a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent and a party to a Swap Contract or (iii) within 30 days
after the time it enters into the applicable Swap Contract, becomes a Lender,
the Administrative Agent or an Affiliate of a Lender or the Administrative
Agent, in each case, in its capacity as a party to such Swap Contract.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
that, on an unconsolidated basis, does not have (a) assets in excess of 5.0% of
Consolidated Total Assets as set forth on the most recent financial statements
delivered pursuant to Section 8.01(a) or (b), or (b) four quarter revenues in
excess of 5.0% of the consolidated revenues of the Borrower and its Subsidiaries
as set forth on the most recent financial statements delivered pursuant to
Section 8.01(a) or (b); provided that, if at any time the aggregate amount of
revenues or assets attributable to all Domestic Subsidiaries that are Immaterial
Subsidiaries exceeds fifteen percent (15%) of consolidated revenues of the
Borrower and its Subsidiaries for any such period or fifteen percent (15%) of
Consolidated Total Assets as of the end of any such fiscal quarter, the Borrower
shall designate sufficient Domestic Subsidiaries as “Material Subsidiaries” to
eliminate such excess, and such designated Subsidiaries shall for all purposes
of this Agreement constitute Material Subsidiaries.

 

14



--------------------------------------------------------------------------------

“Increased Amount Date” has the meaning assigned thereto in Section 2.14(a).

“Incremental Lender” has the meaning assigned thereto in Section 2.14(a).

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 2.14(a).

“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b) the maximum amount available to be drawn under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

(c) the Swap Termination Value of any Swap Contract;

(d) all obligations to pay the deferred purchase price of property or services
(other than (i) trade accounts payable, intercompany charges of expenses,
deferred revenue and other accrued liabilities (including deferred payments in
respect of services by employees), in each case incurred in the ordinary course
of business, and (ii) any earn-out obligation or other post-closing balance
sheet adjustment prior to such time as it becomes a liability on the balance
sheet of such Person in accordance with GAAP);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse (provided that if such indebtedness is non-recourse to such Person, the
amount of such indebtedness will be the lesser of the fair market value of such
property (as determined by such Person in good faith) as at the date of
determination and the amount of indebtedness so secured);

(f) all Attributable Indebtedness;

(g) all obligations to purchase, redeem, retire, defease or make any payment
(other than payments made solely in other Equity Interests that are not
Disqualified Stock) prior to the Maturity Date in respect of Disqualified Stock
(valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends);

(h) all Guarantees of such Person in respect of any of the foregoing; and

(i) all Indebtedness of the types referred to in clauses (a) through (h) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.

 

15



--------------------------------------------------------------------------------

Notwithstanding the foregoing, “Indebtedness” shall not include any obligations
of the Borrower or any Subsidiary (i) classified as capital leases or Synthetic
Lease Obligations, under GAAP or for other accounting purposes, but for which
the Borrower and its Subsidiaries do not make and are not required to make any
cash payment, or (ii) set forth on Schedule 1.01(b) to the Disclosure Letter.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 12.04(b).

“Information” has the meaning specified in Section 12.07.

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in its Loan Notice and subject to availability;
provided that:

(a) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(b) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(c) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(d) no Interest Period shall extend beyond the Maturity Date; and

(e) there shall be no more than ten (10) Interest Periods in effect at any time.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) an Acquisition. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment, less all repayments, dividends, distributions and other returns of
capital received or realized from such Investment, in each case, in cash (or in
the case of a Guarantee, any reductions thereof without a corresponding payment
in respect thereof).

 

16



--------------------------------------------------------------------------------

“IP Rights” has the meaning specified in Section 7.17.

“IRS” means the United States Internal Revenue Service.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” means (a) Wells Fargo and (b) Bank of America, in each case in
its capacity as issuer of any Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 8.12 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 8.12 or any other documents as the Administrative
Agent shall deem appropriate for such purpose.

“L/C Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of the Borrower or one or more
of its Subsidiaries from time to time in an aggregate amount equal to the amount
set forth opposite the name of each such Issuing Lender on Schedule 2.01, as
such amount may be changed after the Closing Date in a written agreement between
the Borrower and such Issuing Lender (which such agreement shall be promptly
delivered to the Administrative Agent upon execution); provided that the L/C
Commitment with respect to any Person that ceases to be an Issuing Lender for
any reason pursuant to the terms hereof shall be $0 (subject to the Letters of
Credit of such Person remaining outstanding in accordance with the provisions
hereof).

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.05.

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Lenders other than the applicable Issuing Lender.

“L/C Sublimit” means the lesser of (a) $50,000,000 and (b) the Revolving Credit
Commitment.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 2.14.

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns (other than any Person that ceases to
be a party hereto as a Lender pursuant to an Assignment and Assumption). Unless
the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

 

17



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting such Issuing Lender
to issue a Letter of Credit.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.01. Notwithstanding anything to the contrary contained
herein, a letter of credit issued by any Issuing Lender (other than Wells Fargo
at any time it is also acting as Administrative Agent) pursuant to Section 3.01
shall not be a “Letter of Credit” for purposes of the Loan Documents until such
time as the Administrative Agent has been notified in writing of the issuance
thereof by the applicable Issuing Lender.

“Leverage Increase Period” has the meaning specified in Section 9.10(a).

“LIBOR” means,

(a) for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) London Banking Days prior to the first day of
the applicable Interest Period. If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period.

(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day. If, for any reason, such rate does
not appear on Reuters Screen LIBOR01 Page (or any applicable successor page)
then “LIBOR” for such Base Rate Loan shall be determined by the Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
Dollars would be offered by first class banks in the London interbank market to
the Administrative Agent at approximately 11:00 a.m. (London time) on such date
of determination for a period equal to one month commencing on such date of
determination.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error. Notwithstanding the foregoing,
if LIBOR shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

  LIBOR Rate =      

LIBOR

                   1.00-Eurodollar Reserve Percentage           

 

18



--------------------------------------------------------------------------------

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 2.07(a).

“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement, encumbrance, lien (statutory or other), charge or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

“Liquidity” means availability under the Revolving Credit Facility plus
unrestricted consolidated cash and Cash Equivalents of the Borrower and its
Subsidiaries.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan or a Swingline Loan.

“Loan Documents” means this Agreement, each Note, each Letter of Credit
Application, each Joinder Agreement, each Lender Joinder Agreement, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 of this Agreement, the Fee Letters and any other
agreement, instrument or document designated by its terms as a “Loan Document”
(but specifically excluding Specified Hedge Agreements and any Specified Cash
Management Agreements).

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies, taken as a whole, of the Administrative Agent or any Lender under any
Loan Document, or a material impairment of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Material Subsidiary” means any Subsidiary other than an Immaterial Subsidiary.

“Maturity Date” means the earliest to occur of (a) October 6, 2019 (or, if such
date is not a Business Day, the next preceding Business Day), (b) the date of
termination of the entire Revolving Credit Commitment by the Borrower pursuant
to Section 2.05, (c) the date of termination of the Revolving Credit Commitment
pursuant to Section 10.02 and (d) the date that is 91 days prior to the maturity
of the Existing Convertible Notes unless, in the case of this clause (d),
(i) prior to such date the Existing Convertible Notes have been repaid,
converted or refinanced in full to a maturity that is not earlier than
January 6, 2020, or (ii) as of such date the Consolidated Leverage Ratio is less
than 3.00 to 1.00 and Liquidity is at least 1.25 times the aggregate outstanding
principal balance of the Existing Convertible Notes.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the sum of (i) the Fronting Exposure of

 

19



--------------------------------------------------------------------------------

the Issuing Lender with respect to Letters of Credit issued and outstanding at
such time and (ii) the Fronting Exposure of the Swingline Lender with respect to
all Swingline Loans outstanding at such time and (b) otherwise, an amount
reasonably determined by the Administrative Agent and each of the applicable
Issuing Lenders that is entitled to Cash Collateral hereunder at such time in
their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan that (a) has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control and (b) is described in Section 4064 of ERISA.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 12.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Loans made by such Lender, substantially in the form attached as
Exhibit 2.11(a).

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.03(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.03(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 2.08.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.04(c).

“Obligations” means with respect to the each Loan Party (i) all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, and (ii) all obligations of any Loan Party owing to a Cash Management
Bank or a Hedge Bank in respect of Specified Cash Management Agreements or
Specified Hedge Agreements, in each case identified in clauses (i) and
(ii) whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided,
however, that the “Obligations” of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor and “Obligations” shall exclude
obligations arising from any Permitted Call Spread Swap Agreements.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

20



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.06).

“Participant” has the meaning specified in Section 12.06(d).

“Participant Register” has the meaning specified in Section 12.06(d).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is (a) maintained or contributed to
by the Borrower and any ERISA Affiliate and (b) either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.

“Permitted Acquisition” means an Investment consisting of an Acquisition by the
Borrower or any Subsidiary, provided that (a) no Default shall have occurred and
be continuing or would result from such Acquisition, (b) the property acquired
(or the property of the Person acquired) in such Acquisition is used or useful
in the same or a similar line of business as the Borrower and its Subsidiaries
were engaged in on the Closing Date (or any reasonable extensions or expansions
thereof), (c) in the case of an

 

21



--------------------------------------------------------------------------------

Acquisition of the Equity Interests of another Person, the board of directors
(or other comparable governing body) of such other Person shall have duly
approved such Acquisition, (d) upon giving effect to such Acquisition (and any
related incurrence of Indebtedness) on a Pro Forma Basis, the Loan Parties shall
be in compliance with the financial covenants set forth in Section 9.10 as of
the most recent fiscal quarter end for which the Borrower was required to
deliver financial statements pursuant to Section 8.01(a) or (b), and (e) if
(i) the Consolidated Leverage Ratio (calculated on a Pro Forma Basis (giving
effect to such Acquisition and any related incurrence of Indebtedness) as of the
most recent fiscal quarter end for which the Borrower was required to deliver
financial statements pursuant to Section 8.01(a) or (b)) is greater than 2.50 to
1.00 and (ii) the aggregate cash consideration (excluding the estimated value of
any contingent earn-out obligations) paid for such Acquisition exceeds
$200,000,000 (determined at the time such Acquisition is consummated), at least
one Business Day prior to the consummation of such Acquisition, the Borrower
shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating compliance with the foregoing clause (d).

“Permitted Call Spread Swap Agreements” means (a) any Swap Contract (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which the Borrower acquires an option requiring the counterparty
thereto to deliver to the Borrower shares of common stock of the Borrower, the
cash value of such shares or a combination thereof from time to time upon
exercise of such option and (b) any Swap Contract pursuant to which the Borrower
issues to the counterparty thereto warrants to acquire common stock of the
Borrower (whether such warrant is settled in shares, cash or a combination
thereof), in each case entered into by the Borrower in connection with the
issuance of Convertible Debt Securities; provided that (i) the terms, conditions
and covenants of each such Swap Contract are customary for Swap Contracts of
such type (as reasonably determined by the Board of Directors of the Borrower in
good faith) and (ii) in the case of clause (b) above, such Swap Contract is
classified as an equity instrument in accordance with GAAP, and the settlement
of such Swap Contract does not require the Borrower to make any payment in cash
or cash equivalents that would disqualify such Swap Contract from so being
classified as an equity instrument. For purposes of this definition, the term
“Swap Contract” shall include any stock option or warrant agreement for the
purchase of Equity Interests of the Borrower.

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any Subsidiary permitted to exist at such time pursuant to the terms of
Section 9.01.

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property (i) by a Loan Party to a Loan Party,
(ii) by a Subsidiary that is not a Loan Party to a Subsidiary that is not a Loan
Party, and (iii) by the Borrower or any Subsidiary to the Borrower or any
Subsidiary in the ordinary course of business; (c) Dispositions of accounts
receivable in connection with the collection or compromise thereof;
(d) licenses, sublicenses, leases or subleases granted to others (including
intercompany licensing of intellectual property between the Borrower and any
Subsidiary or between Subsidiaries in connection with cost-sharing arrangements,
distribution, marketing, make-sell and other similar arrangements) not
interfering in any material respect with the business of the Borrower and its
Subsidiaries; (e) the Disposition of cash or Cash Equivalents in a manner not
prohibited by the terms of this Agreement; (f) the sale, conveyance, transfer or
other disposition of certain property set forth on Schedule 1.01(a) to the
Disclosure Letter, (g) to the extent constituting Dispositions, Restricted
Payments permitted by Section 9.06 and Investments permitted by Section 9.02;
(h) the granting, creation or existence of a Permitted Lien; (i) the surrender
or waiver of contract rights or the settlement, release or surrender of contract
rights or other litigation claims, in each case in the ordinary course of
business; (j) Dispositions of machinery and equipment and other worn out,
surplus or obsolete property no longer used or useful in the conduct of business
of the Borrower and its Subsidiaries that are Disposed of in the ordinary course
of business; (k) Dispositions of used equipment for fair market value (as
reasonably determined by the Borrower) in the ordinary course of business,
(l) Dispositions of products and/or

 

22



--------------------------------------------------------------------------------

services or other assets of the Borrower or any of its Subsidiaries, either
directly or through the Disposition of all or a portion of the Equity Interests
of Subsidiaries (other than Material Subsidiaries), that the Borrower has
reasonably determined, in good faith, are not material to the operations or
financial condition of the Borrower and its Subsidiaries taken as a whole, the
fair market value (as reasonably determined by the Borrower) of all such
Dispositions under this clause (l) in any fiscal year of the Borrower not to
exceed $20,000,000 in the aggregate taken together with (but without duplication
of) all Restricted Payments made in reliance on Section 9.06(l) in such fiscal
year, (m) Dispositions permitted by Section 9.04, (n) the transfer of
improvements or alterations in connection with any lease of any property upon
the termination of the lease therefor, (o) any qualifying like-kind exchange of
property (including any boot thereon) under Section 1031 of the Internal Revenue
Code for use in the business of the Borrower and its Subsidiaries,
(p) Dispositions of minority Equity Interests in an amount (determined based on
the amount invested by the Borrower or its Subsidiary in such Person) not to
exceed $10,000,000 in any fiscal year, and (q) the abandoning, lapse or transfer
of any trademark, domain name or other IP Rights that are not material to the
business of the Borrower and its Subsidiaries, taken as a whole.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 8.02.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 9.10, such transaction
shall be deemed to have occurred as of the first day of the most recent four
fiscal quarter period preceding the date of such transaction for which financial
statements were required to be delivered pursuant to Section 8.01(a) or 8.01(b).
In connection with the foregoing, (a) with respect to any Disposition or
Recovery Event, (i) income statement and cash flow statement items (whether
positive or negative) attributable to the property disposed of shall be excluded
to the extent relating to any period occurring prior to the date of such
transaction and (ii) Indebtedness which is retired shall be excluded and deemed
to have been retired as of the first day of the applicable period and (b) with
respect to any Acquisition, (i) income statement and cash flow statement items
attributable to the Person or property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement and cash flow
statement items for the Borrower and its Subsidiaries in accordance with GAAP or
in accordance with any defined terms set forth in Section 1.01 and (B) such
items are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (ii) any Indebtedness incurred or
assumed by any Loan Party or any Subsidiary (including the Person or property
acquired) in connection with such transaction and any Indebtedness of the Person
or property acquired which is not retired in connection with such transaction
(A) shall be deemed to have been incurred as of the first day of the applicable
period and (B) if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by

 

23



--------------------------------------------------------------------------------

utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 9.10 recomputed as of the end of the period of
the four fiscal quarters most recently ended for which the Borrower was required
to deliver financial statements pursuant to Section 8.01(a) or (b) after giving
effect to the applicable transaction on a Pro Forma Basis. For the avoidance of
doubt, pro forma financial statements are not required to accompany any Pro
Forma Compliance Certificate.

“Public Lender” has the meaning specified in Section 8.02.

“Qualified ECP Guarantor” means, at any date of determination, each Loan Party
with total assets exceeding $10,000,000 or that qualifies at such time as an
“eligible contract participant” under the Commodity Exchange Act and can cause
another Person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

“Recipient” means the Administrative Agent, any Lender, any Issuing Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder.

“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

“Register” has the meaning specified in Section 12.06(c).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.05 for amounts drawn under Letters of
Credit issued by such Issuing Lender.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived
under ERISA (including any PBGC regulations).

“Required Lenders” means, at any time, Lenders having Total Credit Exposures at
such time representing more than 50% of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief legal officer, treasurer, assistant treasurer,
controller, and general counsel (or any officer performing the same or similar
functions as any of the foregoing) of a Loan Party, and, solely for purposes of
the delivery of incumbency certificates, the secretary, any assistant secretary
or general counsel of a Loan Party and, solely for purposes of notices given
pursuant to Article II or Article III, any other officer of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

24



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment. For the avoidance of doubt, (a) the conversion of
(including any cash settlement payment upon conversion), or payment of any
principal or premium on, or payment of any interest with respect to, any
Convertible Debt Securities shall not constitute a Restricted Payment and
(b) any payment with respect to, or early unwind or settlement of, any Permitted
Call Spread Swap Agreement shall not constitute a Restricted Payment.

“Revolving Credit Commitment” means (a) as to any Lender, the obligation of such
Lender to make Revolving Credit Loans to, and to purchase participations in L/C
Obligations and Swingline Loans for the account of, the Borrower hereunder in an
aggregate principal amount at any time outstanding not to exceed the amount set
forth opposite such Lender’s name on the Register, as such amount may be
modified at any time or from time to time pursuant to the terms hereof
(including, without limitation, Section 2.14) and (b) as to all Lenders, the
aggregate commitment of all Lenders to make Revolving Credit Loans, as such
amount may be modified at any time or from time to time pursuant to the terms
hereof (including, without limitation, Section 2.14). The aggregate Revolving
Credit Commitment of all the Lenders on the Closing Date shall be $650,000,000.
The initial Revolving Credit Commitment of each Lender is set forth opposite the
name of such Lender on Schedule 2.01.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 2.14).

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.01, and all such revolving loans collectively as the context
requires.

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of McGraw
Hill Financial, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

 

25



--------------------------------------------------------------------------------

“Sanction(s)” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced by the United States Government (including,
without limitation, OFAC or the U.S. Department of State), the United Nations
Security Council, the European Union, Her Majesty’s Treasury or other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature in the ordinary course of
business, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person and (e) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Specified Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between any Loan Party and any Cash Management Bank with
respect to such Cash Management Agreement. For the avoidance of doubt, a holder
of Obligations in respect of Specified Cash Management Agreements shall be
subject to the last paragraph of Section 10.03 and Section 11.11.

“Specified Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party and any Hedge Bank with respect to such Swap Contract.
For the avoidance of doubt, a holder of Obligations in respect of Specified
Hedge Agreements shall be subject to the last paragraph of Section 10.03 and
Section 11.11.

“Specified Loan Party” has the meaning specified in Section 5.08.

“Subordinated Indebtedness” means Indebtedness of the Borrower or any Subsidiary
which by its terms is subordinated in right of payment to the prior payment of
the Obligations.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity

 

26



--------------------------------------------------------------------------------

contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement. For the avoidance of
doubt, the following shall not be deemed a “Swap Contract”: (i) any phantom
stock or similar plan (including any stock option plan) providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of the Borrower or the Subsidiaries, (ii) any stock
option or warrant agreement for the purchase of Equity Interests of the
Borrower, (iii) the purchase of Equity Interests or Indebtedness (including
securities convertible into Equity Interests) of Borrower pursuant to delayed
delivery contracts or (iv) any of the foregoing to the extent that it
constitutes a derivative embedded in a convertible security issued by the
Borrower.

“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline Commitment” means the lesser of (a) $25,000,000 and (b) the Revolving
Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.02.

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.02, and all such swingline loans collectively as
the context requires.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

27



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $100,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Revolving Credit Commitment and Revolving Credit Exposure of such Lender at such
time.

“United States” and “U.S.” mean the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 4.01(e)(ii)(B)(III).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

  1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein or
in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all assets and properties, tangible and
intangible, real and personal, including cash, securities, accounts and contract
rights.

 

28



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

  1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Loan Parties
and their Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

(c) Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 9.10
(including for purposes of determining the Applicable Margin) shall be made on a
Pro Forma Basis with respect to (i) any Disposition of all of the Equity
Interests of, or all or substantially all of the assets of, a Subsidiary,
(ii) any Disposition of a line of business or division of any Loan Party or
Subsidiary, or (iii) any Acquisition, in each case, occurring during the
applicable period.

 

  1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

29



--------------------------------------------------------------------------------

  1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).

 

  1.06 Letter of Credit Amounts.

Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to mean the maximum face amount of such
Letter of Credit after giving effect to all increases thereof contemplated by
such Letter of Credit or the Letter of Credit Application therefor (at the time
specified therefor in such applicable Letter of Credit or Letter of Credit
Application and as such amount may be reduced by (a) any permanent reduction of
such Letter of Credit or (b) any amount which is drawn, reimbursed and no longer
available under such Letter of Credit).

 

  1.07 Covenant Compliance Generally.

For purposes of determining compliance under Sections 9.01, 9.02, 9.03, 9.05 and
9.06, any amount in a currency other than Dollars will be converted to Dollars
in a manner consistent with that used in calculating Consolidated Net Income in
the most recent annual financial statements of the Borrower and its Subsidiaries
delivered pursuant to Section 8.01(a). Notwithstanding the foregoing, for
purposes of determining compliance with Sections 9.01, 9.02 and 9.03, with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no breach of any subsection contained in such Sections shall be deemed
to have occurred solely as a result of changes in rates of exchange occurring
after the time such Indebtedness or Investment is incurred; provided that for
the avoidance of doubt, the foregoing provisions of this Section 1.07 shall
otherwise apply to such Sections, including with respect to determining whether
any Lien, Indebtedness or Investment may be incurred at any time under such
Sections.

ARTICLE II

REVOLVING CREDIT FACILITY

 

  2.01 Revolving Credit Loans.

Subject to the terms and conditions of this Agreement and the other Loan
Documents, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, each Lender severally agrees to
make Revolving Credit Loans to the Borrower from time to time from the Closing
Date to, but not including, the Maturity Date as requested by the Borrower in
accordance with the terms of Section 2.03; provided, that (a) the Revolving
Credit Outstandings shall not exceed the Revolving Credit Commitment and (b) the
Revolving Credit Exposure of any Lender shall not at any time exceed such
Lender’s Revolving Credit Commitment. Each Revolving Credit Loan by a Lender
shall be in a principal amount equal to such Lender’s Applicable Percentage of
the aggregate principal amount of Revolving Credit Loans requested on such
occasion. Subject to the terms and conditions hereof, the Borrower may borrow,
repay and reborrow Revolving Credit Loans hereunder until the Maturity Date.

 

  2.02 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement and the
other Loan Documents, including, without limitation, Section 6.02(d) of this
Agreement, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan

 

30



--------------------------------------------------------------------------------

Documents, the Swingline Lender may, in its sole discretion, make Swingline
Loans to the Borrower from time to time from the Closing Date to, but not
including, the Maturity Date; provided, that (i) after giving effect to any
amount requested, the Revolving Credit Outstandings shall not exceed the
Revolving Credit Commitment and (ii) the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested) shall
not exceed the Swingline Commitment.

(b) Refunding.

(i) Swingline Loans shall be refunded by the Lenders on demand by the Swingline
Lender. Such refundings shall be made by the Lenders in accordance with their
respective Applicable Percentages and shall thereafter be reflected as Revolving
Credit Loans of the Lenders on the books and records of the Administrative
Agent. Each Lender shall fund its respective Applicable Percentage of Revolving
Credit Loans as required to repay Swingline Loans outstanding to the Swingline
Lender upon demand by the Swingline Lender but in no event later than 1:00 p.m.
on the next succeeding Business Day after such demand is made. No Lender’s
obligation to fund its respective Applicable Percentage of a Swingline Loan
shall be affected by any other Lender’s failure to fund its Applicable
Percentage of a Swingline Loan, nor shall any Lender’s Applicable Percentage be
increased as a result of any such failure of any other Lender to fund its
Applicable Percentage of a Swingline Loan.

(ii) The Borrower shall pay to the Swingline Lender on demand the amount of such
Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Lenders are not sufficient to repay in full the
outstanding Swingline Loans requested or required to be refunded. If any portion
of any such amount paid to the Swingline Lender shall be recovered by or on
behalf of the Borrower from the Swingline Lender in bankruptcy or otherwise, the
loss of the amount so recovered shall be ratably shared among all the Lenders in
accordance with their respective Applicable Percentages (unless the amounts so
recovered by or on behalf of the Borrower pertain to a Swingline Loan extended
after the occurrence and during the continuance of an Event of Default of which
the Administrative Agent has received notice in the manner required pursuant to
Section 11.03 and which such Event of Default has not been waived by the
Required Lenders or the Lenders, as applicable).

(iii) Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans in accordance with the terms of this Section is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article VI. Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section, one of
the events described in Section 10.01(f) or (g) shall have occurred, each Lender
will, on the date the applicable Revolving Credit Loan would have been made,
purchase an undivided participating interest in the Swingline Loan to be
refunded in an amount equal to its Applicable Percentage of the aggregate amount
of such Swingline Loan. Each Lender will immediately transfer to the Swingline
Lender, in immediately available funds, the amount of its participation and

 

31



--------------------------------------------------------------------------------

upon receipt thereof the Swingline Lender will deliver to such Lender a
certificate evidencing such participation dated the date of receipt of such
funds and for such amount. Whenever, at any time after the Swingline Lender has
received from any Lender such Lender’s participating interest in a Swingline
Loan, the Swingline Lender receives any payment on account thereof, the
Swingline Lender will distribute to such Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded).

(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.02 shall be subject to the terms and conditions
of Section 2.15 and Section 2.16.

 

  2.03 Procedure for Advances of Revolving Credit Loans and Swingline Loans.

(a) Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit 2.03(a) (a
“Notice of Borrowing”) not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the
date of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans) in an aggregate principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof (or, if less, the remaining available
amount of the Revolving Credit Commitment), (y) with respect to LIBOR Rate Loans
in an aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof (or, if less, the remaining available amount of the Revolving
Credit Commitment) and (z) with respect to Swingline Loans in an aggregate
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the remaining available amount of the Swingline Commitment),
(C) whether such Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in
the case of a Revolving Credit Loan whether such Loan is to be a LIBOR Rate Loan
or a Base Rate Loan, and (E) in the case of a LIBOR Rate Loan, the duration of
the Interest Period applicable thereto. If the Borrower fails to specify a type
of Loan in a Notice of Borrowing, then the applicable Loans shall be made as
Base Rate Loans. If the Borrower requests a Borrowing of LIBOR Rate Loans in any
such Notice of Borrowing, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. A Notice of Borrowing
received after 11:00 a.m. shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the Lenders of each Notice of
Borrowing.

(b) Disbursement of Revolving Credit and Swingline Loans. Not later than 1:00
p.m. on the proposed borrowing date, (i) each Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
such Lender’s Applicable Percentage of the Revolving Credit Loans to be made on
such borrowing date and (ii) the Swingline Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
the Swingline Loans to be made on such borrowing date. The Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
borrowing requested pursuant to this Section in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice substantially in the form attached as
Exhibit 2.03(b) (a “Notice of Account Designation”) delivered by the Borrower to
the Administrative Agent or as may be otherwise agreed upon by the Borrower and
the Administrative Agent from time to time. Subject to Section 2.13 hereof, the
Administrative Agent shall not be obligated to disburse the

 

32



--------------------------------------------------------------------------------

portion of the proceeds of any Revolving Credit Loan requested pursuant to this
Section to the extent that any Lender has not made available to the
Administrative Agent its Applicable Percentage of such Loan. Revolving Credit
Loans to be made for the purpose of refunding Swingline Loans shall be made by
the Lenders as provided in Section 2.02(b).

 

  2.04 Repayment and Prepayment of Revolving Credit and Swingline Loans.

(a) Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Maturity Date, and (ii) all Swingline Loans in accordance with Section 2.02(b)
(but, in any event, no later than the Maturity Date), together, in each case,
with all accrued but unpaid interest thereon.

(b) Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Borrower agrees to repay immediately
upon notice from the Administrative Agent, by payment to the Administrative
Agent for the account of the Lenders, Extensions of Credit in an amount equal to
such excess with each such repayment applied first, to the principal amount of
outstanding Swingline Loans, second to the principal amount of outstanding
Revolving Credit Loans and third, with respect to any Letters of Credit then
outstanding, a payment of Cash Collateral into a Cash Collateral account opened
by the Administrative Agent, for the benefit of the Lenders, in an amount equal
to such excess (such Cash Collateral to be applied by the Administrative Agent
to the payment of drafts drawn under such Letters of Credit, and the unused
portion thereof after all such Letters of Credit shall have expired or been
fully drawn upon, if any, shall be applied to repay the other Obligations on a
pro rata basis).

(c) Optional Prepayments. The Borrower may at any time and from time to time
prepay, without premium or penalty, Revolving Credit Loans and Swingline Loans,
in whole or in part, with irrevocable prior written notice to the Administrative
Agent substantially in the form attached as Exhibit 2.04(c) (a “Notice of
Prepayment”) given not later than 11:00 a.m. (i) on the same Business Day as the
prepayment of each Base Rate Loan and each Swingline Loan and (ii) at least
three (3) Business Days before the prepayment of each LIBOR Rate Loan,
specifying the date and amount of prepayment and whether the prepayment is of
LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a combination thereof,
and, if of a combination thereof, the amount allocable to each. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Lender. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice; provided that a Notice of
Prepayment delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or capital raising or the
occurrence of a Change of Control, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
payment date) if such condition is not satisfied and, upon such revocation
according to the foregoing terms, the Borrower shall not be required to make the
prepayment specified in such notice. Partial prepayments shall be in an
aggregate amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof with respect to Base Rate Loans (other than Swingline Loans), $5,000,000
or a whole multiple of $1,000,000 in excess thereof with respect to LIBOR Rate
Loans and $500,000 or a whole multiple of $100,000 in excess thereof with
respect to Swingline Loans. A Notice of Prepayment received after 11:00 a.m.
shall be deemed received on the next Business Day. Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 4.05 hereof.

(d) Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 4.05 hereof.

 

33



--------------------------------------------------------------------------------

(e) Hedge Agreements. No repayment or prepayment of the Loans pursuant to this
Section shall affect any of the Borrower’s obligations under any Hedge Agreement
entered into with respect to the Loans.

 

  2.05 Permanent Reduction of the Revolving Credit Commitment.

(a) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least three (3) Business Days prior irrevocable written
notice to the Administrative Agent, to permanently reduce, without premium or
penalty, (i) the entire Revolving Credit Commitment at any time or (ii) portions
of the Revolving Credit Commitment, from time to time, in an aggregate principal
amount not less than $3,000,000 or any whole multiple of $1,000,000 in excess
thereof; provided that any such notice of reduction or termination of the
Revolving Credit Commitment delivered by the Borrower may state that such notice
is conditioned upon the effectiveness of other credit facilities or capital
raising or the occurrence of a Change of Control, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified payment date) if such condition is not satisfied and, upon such
revocation according to the foregoing terms, the Revolving Credit Commitment
shall not be reduced or terminated as specified in such notice. Any reduction of
the Revolving Credit Commitment shall be applied to the Revolving Credit
Commitment of each Lender according to its Applicable Percentage. All Commitment
Fees accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination.

(b) Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced, and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the Borrower
shall be required to deposit Cash Collateral in a Cash Collateral account opened
by the Administrative Agent in an amount equal to such excess. Such Cash
Collateral shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay the other Obligations on a pro rata basis. Any
reduction of the Revolving Credit Commitment to zero shall be accompanied by
payment of all outstanding Revolving Credit Loans and Swingline Loans (and
furnishing of Cash Collateral satisfactory to the Administrative Agent for all
L/C Obligations or the making of other arrangements with respect to such Letters
of Credit satisfactory to the Administrative Agent) and shall result in the
termination of the Revolving Credit Commitment and the Swingline Commitment and
the Revolving Credit Facility. If the reduction of the Revolving Credit
Commitment requires the repayment of any LIBOR Rate Loan, such repayment shall
be accompanied by any amount required to be paid pursuant to Section 4.05
hereof.

 

  2.06 Termination of Revolving Credit Facility.

The Revolving Credit Facility and the Revolving Credit Commitments shall
terminate on the Maturity Date.

 

  2.07 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section, (i) at the
election of the Borrower, Revolving Credit Loans shall bear interest at (A) the
Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the Applicable
Margin (provided that the LIBOR Rate shall not be available until three
(3) Business Days after the Closing Date unless the Borrower has delivered to
the Administrative Agent a letter in form and substance reasonably satisfactory
to the Administrative Agent

 

34



--------------------------------------------------------------------------------

indemnifying the Lenders in the manner set forth in Section 4.05 of this
Agreement) and (ii) any Swingline Loan shall bear interest at the Base Rate plus
the Applicable Margin. The Borrower shall select the rate of interest and
Interest Period, if any, applicable to any Loan at the time a Notice of
Borrowing is given or at the time a Notice of Conversion/Continuation is given
pursuant to Section 2.08.

(b) Default Rate. Subject to Section 12.03, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 10.01(a), (f) or
(g), or (ii) at the election of the Required Lenders, upon the occurrence and
during the continuance of any other Event of Default, (A) the Borrower shall no
longer have the option to request LIBOR Rate Loans, Swingline Loans or Letters
of Credit, (B) all outstanding LIBOR Rate Loans shall bear interest at a rate
per annum of two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to LIBOR Rate Loans until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to Base Rate Loans,
(C) all outstanding Base Rate Loans and other Obligations arising hereunder or
under any other Loan Document shall bear interest at a rate per annum equal to
two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans or such other Obligations arising hereunder or
under any other Loan Document and (D) all accrued and unpaid interest shall be
due and payable on demand of the Administrative Agent. Interest shall continue
to accrue on the Obligations after the filing by or against the Borrower of any
petition seeking any relief in bankruptcy or under any Debtor Relief Law.

(c) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing December 31, 2014; and interest on each LIBOR Rate Loan shall be due
and payable on the last day of each Interest Period applicable thereto, and if
such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).

(d) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations. It is the
intent hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrower under applicable Law. In determining whether the interest
contracted for, charged, or received hereunder exceeds the highest rate
permissible under any applicable Law, the determining Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

35



--------------------------------------------------------------------------------

  2.08 Notice and Manner of Conversion or Continuation of Loans.

Provided that no Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time (following the third
Business Day after the Closing Date, unless the Borrower has provided the
indemnity letter contemplated by the proviso in Section 2.07(a)) all or any
portion of any outstanding Base Rate Loans (other than Swingline Loans) in a
principal amount equal to $5,000,000 or any whole multiple of $1,000,000 in
excess thereof into one or more LIBOR Rate Loans and (b) upon the expiration of
any Interest Period, (i) convert all or any part of its outstanding LIBOR Rate
Loans in a principal amount equal to $3,000,000 or a whole multiple of
$1,000,000 in excess thereof into Base Rate Loans (other than Swingline Loans)
or (ii) continue such LIBOR Rate Loans as LIBOR Rate Loans. Whenever the
Borrower desires to convert or continue Loans as provided above, the Borrower
shall give the Administrative Agent irrevocable prior written notice in the form
attached as Exhibit 2.08 (a “Notice of Conversion/Continuation”) not later than
11:00 a.m. three (3) Business Days before the day on which a proposed conversion
or continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor, (B) the effective
date of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate Loan.
If the Borrower fails to give a timely Notice of Conversion/Continuation prior
to the end of the Interest Period for any LIBOR Rate Loan, then the applicable
LIBOR Rate Loan shall be converted to a Base Rate Loan. Any such automatic
conversion to a Base Rate Loan shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBOR Rate Loan.
If the Borrower requests a conversion to, or continuation of, LIBOR Rate Loans,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swingline Loan may not be converted to a LIBOR Rate Loan. The Administrative
Agent shall promptly notify the affected Lenders of such Notice of
Conversion/Continuation.

 

  2.09 Fees.

(a) Commitment Fee. Commencing on the Closing Date, subject to
Section 2.16(a)(iii), the Borrower shall pay to the Administrative Agent, for
the account of the Lenders, a non-refundable commitment fee (the “Commitment
Fee”) at a rate per annum equal to the Applicable Margin on the average daily
unused portion of the Revolving Credit Commitment of the Lenders (other than the
Defaulting Lenders, if any); provided, that the amount of outstanding Swingline
Loans shall not be considered usage of the Revolving Credit Commitment for the
purpose of calculating the Commitment Fee. The Commitment Fee shall be payable
in arrears on the last Business Day of each calendar quarter during the term of
this Agreement commencing December 31, 2014 and ending on the date upon which
all Obligations (other than contingent indemnification obligations not then due)
arising under the Revolving Credit Facility shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized or other arrangements
satisfactory to the Administrative Agent have been made therefor) and the
Revolving Credit Commitment has been terminated. The Commitment Fee shall be
distributed by the Administrative Agent to the Lenders (other than any
Defaulting Lender) pro rata in accordance with such Lenders’ respective
Applicable Percentages.

(b) Other Fees. The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in their Fee Letters. The Borrower shall pay to the Lenders such fees
as shall have been separately agreed upon in writing in the amounts and at the
times so specified. All such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

36



--------------------------------------------------------------------------------

  2.10 Manner of Payment.

Each payment by the Borrower on account of the principal of or interest on the
Loans or of any fee, commission or other amounts (including the Reimbursement
Obligation) payable to the Lenders under this Agreement shall be made not later
than 1:00 p.m. on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders entitled to such payment in Dollars, in immediately available funds and
shall be made without any set off, counterclaim or deduction whatsoever. Any
payment received after such time but before 2:00 p.m. on such day shall be
deemed a payment on such date for the purposes of Section 10.01, but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day. Any payment received after 2:00 p.m. shall be deemed to have been made on
the next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each such Lender at its address for notices set forth herein its
Applicable Percentage in respect thereof (or other applicable share as provided
herein) of such payment and shall wire advice of the amount of such credit to
each Lender. Each payment to the Administrative Agent on account of the
principal of or interest on the Swingline Loans or of any fee, commission or
other amounts payable to the Swingline Lender shall be made in like manner, but
for the account of the Swingline Lender. Each payment to the Administrative
Agent of any Issuing Lender’s fees or L/C Participants’ commissions shall be
made in like manner, but for the account of such Issuing Lender or the L/C
Participants, as the case may be. Each payment to the Administrative Agent of
Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Article IV or
Section 12.04 shall be paid to the Administrative Agent for the account of the
applicable Lender. Subject to the definition of Interest Period, if any payment
under this Agreement shall be specified to be made upon a day which is not a
Business Day, it shall be made on the next succeeding day which is a Business
Day and such extension of time shall in such case be included in computing any
interest if payable along with such payment. Notwithstanding the foregoing, if
there exists a Defaulting Lender each payment by the Borrower to such Defaulting
Lender hereunder shall be applied in accordance with Section 2.16(a)(ii).

 

  2.11 Evidence of Debt.

(a) Extensions of Credit. The Extensions of Credit made by each Lender and each
Issuing Lender shall be evidenced by one or more accounts or records maintained
by such Lender or such Issuing Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender or the applicable Issuing Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders or such Issuing Lender to the Borrower and its Subsidiaries and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower and such Subsidiaries hereunder and under the other Loan Documents to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender or any
Issuing Lender and the accounts and records of the Administrative Agent in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error. Upon the request of any Lender
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Revolving Credit Loans and/or Swingline Loans, as applicable, in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and

 

37



--------------------------------------------------------------------------------

Swingline Loans. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

  2.12 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations (other than pursuant to Article IV or
12.04) greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 2.15 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any of its Subsidiaries or
Affiliates (as to which the provisions of this paragraph shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

  2.13 Administrative Agent’s Clawback.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.03(b) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the

 

38



--------------------------------------------------------------------------------

Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(b) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders, any Issuing Lender or the Swingline Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, the applicable
Issuing Lender or the Swingline Lender, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders, the Issuing Lenders or the Swingline Lender, as the case maybe,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, Issuing Lender or the Swingline Lender,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. A notice of the Administrative Agent to any Lender or the Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans, to issue or
participate in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 12.04(c) are several and are not joint or joint and several.
The failure of any Lender to make available its Applicable Percentage of any
Loan requested by the Borrower, to fund any such participation or to make any
payment under Section 12.04(c) on any date required hereunder shall not relieve
it or any other Lender of its corresponding obligation, if any, to do so on such
date, but no Lender shall be responsible for the failure of any other Lender to
so make its Loan, to purchase its participation or to make its payment under
Section 12.04(c).

 

  2.14 Incremental Loans.

(a) At any time after the Closing Date, the Borrower may by written notice to
the Administrative Agent elect to request the establishment of one or more
increases in the Revolving Credit Commitments (any such increase, an
“Incremental Revolving Credit Commitment”) to make revolving credit loans under
the Revolving Credit Facility (any such increase, an “Incremental Revolving
Credit Increase”); provided that (1) the total aggregate principal amount for
all such Incremental Revolving Credit Commitments during the term of this
Agreement shall not exceed $150,000,000, (2) the total aggregate amount for each
Incremental Revolving Credit Increase shall not be less than a minimum principal
amount of $25,000,000 or, if less, the remaining amount permitted pursuant to
the foregoing clause (1), and (3) no more than five (5) Incremental Revolving
Credit Increases shall be permitted during the term of this Agreement. Each such
notice shall specify the date (each, an “Increased Amount Date”) on which the
Borrower proposes that any Incremental Revolving Credit Increase shall be
effective, which shall be a date not less than ten (10) Business Days after the
date on which such notice is delivered to the Administrative Agent. The Borrower
may invite any Lender, any Affiliate of any Lender and/or any Approved Fund,
and/or any other Person reasonably satisfactory to the Administrative Agent, to
provide an Incremental Revolving Credit Commitment (any such Person, an
“Incremental Lender”). Any

 

39



--------------------------------------------------------------------------------

proposed Incremental Lender offered or approached to provide any Incremental
Revolving Credit Commitment may elect or decline, in its sole discretion, to
provide such Incremental Revolving Credit Commitment. Any Incremental Revolving
Credit Commitments shall become effective as of such Increased Amount Date;
provided that:

(A) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to (1) all Incremental Revolving Credit
Commitments on such Increased Amount Date, (2) the making of any Extensions of
Credit pursuant thereto, (3) any Permitted Acquisition consummated in connection
therewith and (4) any permanent repayment of Indebtedness in connection
therewith;

(B) the Administrative Agent shall have received from the Borrower a Compliance
Certificate demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that the Borrower is in compliance with the financial
covenants set forth in Section 9.10 based on the financial statements most
recently delivered pursuant to Section 8.01(a) or 8.01(b), as applicable, both
before and after giving effect (on a Pro Forma Basis) to (x) all Incremental
Revolving Credit Commitments on such Increased Amount Date (with all such
Incremental Revolving Credit Commitments being deemed to be fully funded on such
Increased Amount Date for such purpose), (y) any Permitted Acquisition
consummated in connection therewith and (z) any permanent repayment of
Indebtedness in connection therewith;

(C) each of the representations and warranties contained in Article VII shall be
true and correct in all material respects, except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true
and correct in all respects, on such Increased Amount Date with the same effect
as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct as of such earlier
date);

(D) each Incremental Revolving Credit Commitment (and the Revolving Credit Loans
made thereunder) shall constitute Obligations of the Borrower and shall be
guaranteed with the other Extensions of Credit on a pari passu basis;

(E) in the case of each Incremental Revolving Credit Increase:

(x) such Incremental Revolving Credit Increase shall mature on the Maturity
Date, shall bear interest and be entitled to fees, in each case at the rate
applicable to the then-existing Revolving Credit Commitments, and shall be
subject to the same terms and conditions as the then-existing Revolving Credit
Commitments;

(y) the outstanding Revolving Credit Loans and Applicable Percentages of
Swingline Loans and L/C Obligations will be reallocated by the Administrative
Agent on the applicable Increased Amount Date among the Lenders (including the
Incremental Lenders providing such Incremental Revolving Credit Increase) in
accordance with their revised Applicable Percentages (and the Lenders (including
the Incremental Lenders providing such Incremental Revolving Credit Increase)
agree to make all payments and adjustments necessary to effect such reallocation
and the Borrower shall pay any

 

40



--------------------------------------------------------------------------------

and all costs required pursuant to Section 4.05 in connection with such
reallocation as if such reallocation were a repayment); and

(z) except as provided above, all of the other terms and conditions applicable
to such Incremental Revolving Credit Increase shall, except to the extent
otherwise provided in this Section 2.14, be identical to the terms and
conditions applicable to the Revolving Credit Facility;

(F) any Incremental Lender with an Incremental Revolving Credit Increase shall
be entitled to the same voting rights as the existing Lenders under the
Revolving Credit Facility and any Extensions of Credit made in connection with
each Incremental Revolving Credit Increase shall receive proceeds of prepayments
on the same basis as the other Revolving Credit Loans made hereunder;

(G) such Incremental Revolving Credit Commitments shall be effected pursuant to
one or more Lender Joinder Agreements executed and delivered by the Borrower,
the Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement(s) may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.14); and

(H) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Loan
Party authorizing such Incremental Revolving Credit Commitments) reasonably
requested by the Administrative Agent in connection with any such transaction.

(b) (i) No existing Lender shall be obligated to participate in any Incremental
Revolving Credit Increase, and each Lender’s decision to provide (or not
provide) an Incremental Revolving Credit Commitment in any instance shall be
made in such Lender’s sole and absolute discretion in each case; and

(ii) The Incremental Lenders shall be included in any determination of the
Required Lenders and, unless otherwise agreed, the Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.

(c) On any Increased Amount Date on which any Incremental Revolving Credit
Increase becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Credit Commitment shall become
a Lender hereunder with respect to such Incremental Revolving Credit Commitment.

 

  2.15 Cash Collateral.

At any time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the Administrative Agent, any Issuing Lender
(with a copy to the Administrative Agent) or the Swingline Lender (with a copy
to the Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of such Issuing Lender and/or the Swingline Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.

 

41



--------------------------------------------------------------------------------

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of each Issuing Lender and the Swingline Lender, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, each Issuing Lender and the Swingline
Lender as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.15 or Section 2.16 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 2.15 (and shall be promptly returned to
the Borrower, so long as no Event of Default then exists) following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent, the Issuing Lenders and the Swingline Lender that
there exists excess Cash Collateral; provided that, subject to Section 2.16, the
Person providing Cash Collateral, the Issuing Lenders and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations.

 

  2.16 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 12.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 2.15; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in

 

42



--------------------------------------------------------------------------------

respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (A) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans and funded
participations under this Agreement and (B) Cash Collateralize the Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit and Swingline Loans issued under this
Agreement, in accordance with Section 2.15; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Lenders or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Lender or the Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (1) such payment is a
payment of the principal amount of any Loans or funded participations in Letters
of Credit or Swingline Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (2) such Loans were made or the related
Letters of Credit or Swingline Loans were issued at a time when the conditions
set forth in Section 6.02 were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and funded participations in Letters of
Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the Revolving Credit
Facility without giving effect to Section 2.16(a)(iv). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.16(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.03 for any period during which that Lender is
a Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.15.

(C) With respect to any letter of credit commission not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Borrower shall (1) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to each applicable
Issuing Lender and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to

 

43



--------------------------------------------------------------------------------

the extent allocable to such Issuing Lender’s or Swingline Lender’s Fronting
Exposure to such Defaulting Lender, and (3) not be required to pay the remaining
amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Revolving Credit Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, repay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lenders’ Fronting Exposure in accordance with the procedures set forth in
Section 2.15.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Issuing Lenders and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Revolving Credit
Commitments under the Revolving Credit Facility (without giving effect to
Section 2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III

LETTER OF CREDIT FACILITY

 

  3.01 Letter of Credit Facility.

(a) Availability. Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the Lenders set forth in
Section 3.04(a), agrees to issue standby Letters of Credit providing for the
payment of cash upon the honoring of a payment thereunder, in an aggregate
amount not to exceed its L/C Commitment for the account of the Borrower or,
subject to Section 3.10, any Subsidiary thereof. Letters of Credit may be issued
on any Business Day from the Closing Date to but not including the thirtieth
(30th) Business Day prior to the

 

44



--------------------------------------------------------------------------------

Maturity Date in such form as may be approved from time to time by the
applicable Issuing Lender; provided, that no Issuing Lender shall issue any
Letter of Credit if, after giving effect to such issuance, (a) the L/C
Obligations would exceed the L/C Sublimit or (b) the Revolving Credit
Outstandings would exceed the Revolving Credit Commitment. Each Letter of Credit
shall (i) be denominated in Dollars in a minimum amount of $100,000 (or such
lesser amount as agreed to by the applicable Issuing Lender and the
Administrative Agent), (ii) expire on a date no more than twelve (12) months
after the date of issuance or last renewal of such Letter of Credit (subject to
automatic renewal for additional one (1) year periods pursuant to the terms of
the Letter of Credit Application or other documentation acceptable to the
applicable Issuing Lender), which date shall be no later than the fifth
(5th) Business Day prior to the Maturity Date and (iii) be subject to the ISP98,
as set forth in the Letter of Credit Application or as determined by the
applicable Issuing Lender and, to the extent not inconsistent therewith, the
laws of the State of New York. No Issuing Lender shall at any time be obligated
to issue any Letter of Credit hereunder if (A) any order, judgment or decree of
any Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Lender from issuing such Letter of Credit, or any Law
applicable to such Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Lender shall prohibit, or request that such Issuing Lender refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon such Issuing Lender with respect to letters of
credit generally or such Letter of Credit in particular any restriction or
reserve or capital requirement (for which such Issuing Lender is not otherwise
compensated) not in effect on the Closing Date, or any unreimbursed loss, cost
or expense that was not applicable, in effect or known to such Issuing Lender as
of the Closing Date and that such Issuing Lender in good faith deems material to
it, or (C) the conditions set forth in Section 6.02 are not satisfied.
References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions, increases or modifications of any
outstanding Letters of Credit, unless the context otherwise requires.

(b) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 2.15 and Section 2.16.

 

  3.02 Procedure for Issuance of Letters of Credit.

The Borrower may from time to time request that any Issuing Lender issue a
Letter of Credit by delivering to such Issuing Lender at its applicable office
(with a copy to the Administrative Agent at the Administrative Agent’s Office) a
Letter of Credit Application therefor, completed to the satisfaction of such
Issuing Lender, and such other certificates, documents and other papers and
information as such Issuing Lender or the Administrative Agent may reasonably
request. Upon receipt of any Letter of Credit Application, the applicable
Issuing Lender shall process such Letter of Credit Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall,
subject to Section 3.01 and Article VI, promptly issue the Letter of Credit
requested thereby (but in no event shall such Issuing Lender be required to
issue any Letter of Credit earlier than three (3) Business Days after its
receipt of the Letter of Credit Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed by such Issuing Lender and the Borrower. The applicable
Issuing Lender shall promptly furnish to the Borrower and the Administrative
Agent a copy of such Letter of Credit and the Administrative Agent shall
promptly notify each Lender of the issuance and upon request by any Lender,
furnish to such Lender a copy of such Letter of Credit and the amount of such
Lender’s participation therein.

 

45



--------------------------------------------------------------------------------

  3.03 Commissions and Other Charges.

(a) Letter of Credit Commissions. Subject to Section 2.16(a)(iii)(B), the
Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in the amount equal to the
daily amount available to be drawn under such Letters of Credit times the
Applicable Margin with respect to Revolving Credit Loans that are LIBOR Rate
Loans (determined, in each case, on a per annum basis). Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
on the Maturity Date and thereafter on demand of the Administrative Agent. The
Administrative Agent shall, promptly following its receipt thereof, distribute
to the applicable Issuing Lender and the L/C Participants all commissions
received pursuant to this Section 3.03 in accordance with their respective
Applicable Percentages.

(b) Issuance Fee. In addition to the foregoing commission, the Borrower shall
pay directly to the applicable Issuing Lender, for its own account, an issuance
fee with respect to each Letter of Credit issued by such Issuing Lender as set
forth in the applicable Fee Letter executed by such Issuing Lender. Such
issuance fee shall be payable quarterly in arrears on the last Business Day of
each calendar quarter commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Maturity Date and thereafter on demand
of the applicable Issuing Lender.

(c) Other Fees, Costs, Charges and Expenses. In addition to the foregoing fees
and commissions, the Borrower shall pay or reimburse each Issuing Lender for
such normal and customary fees, costs, charges and expenses as are incurred or
charged by such Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit issued by it.

 

  3.04 L/C Participations.

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Applicable Percentage in
each Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit issued by it hereunder and the amount of each draft paid by such
Issuing Lender thereunder. Each L/C Participant unconditionally and irrevocably
agrees with each Issuing Lender that, if a draft is paid under any Letter of
Credit issued by such Issuing Lender for which such Issuing Lender is not
reimbursed in full by the Borrower through a Revolving Credit Loan or otherwise
in accordance with the terms of this Agreement, such L/C Participant shall pay
to such Issuing Lender upon demand at such Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Applicable Percentage
of the amount of such draft, or any part thereof, which is not so reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to any Issuing Lender pursuant to Section 3.04(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit
issued by it, such Issuing Lender shall notify the Administrative Agent of such
unreimbursed amount and the Administrative Agent shall notify each L/C
Participant (with a copy to the applicable Issuing Lender) of the amount and due
date of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn shall pay such Issuing Lender) the amount
specified on the applicable due date. If any such amount is paid to such Issuing
Lender after the date such payment is due, such L/C Participant shall pay to
such Issuing Lender on demand, in addition to such amount, the product of
(i) such amount, times (ii) the daily average Federal Funds Rate as determined
by the Administrative Agent during the period from and including the

 

46



--------------------------------------------------------------------------------

date such payment is due to the date on which such payment is immediately
available to such Issuing Lender, times (iii) a fraction the numerator of which
is the number of days that elapse during such period and the denominator of
which is 360. A certificate of such Issuing Lender with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.
With respect to payment to such Issuing Lender of the unreimbursed amounts
described in this Section, if the L/C Participants receive notice that any such
payment is due (A) prior to 1:00 p.m. on any Business Day, such payment shall be
due that Business Day, and (B) after 1:00 p.m. on any Business Day, such payment
shall be due on the following Business Day.

(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit issued by it and has received from any L/C Participant its
Applicable Percentage of such payment in accordance with this Section, such
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise), or any payment of interest on account
thereof, such Issuing Lender will distribute to such L/C Participant its pro
rata share thereof; provided, that in the event that any such payment received
by such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.

 

  3.05 Reimbursement Obligation of the Borrower.

In the event of any drawing under any Letter of Credit, the Borrower agrees to
reimburse (either with the proceeds of a Revolving Credit Loan as provided for
in this Section or with funds from other sources), in same day funds, the
applicable Issuing Lender on each date on which such Issuing Lender notifies the
Borrower of the date and amount of a draft paid by it under any Letter of Credit
for the amount of (a) such draft so paid and (b) any amounts referred to in
Section 3.03(c) incurred by such Issuing Lender in connection with such payment.
Unless the Borrower shall immediately notify such Issuing Lender that the
Borrower intends to reimburse such Issuing Lender for such drawing from other
sources or funds, the Borrower shall be deemed to have timely given a Notice of
Borrowing to the Administrative Agent requesting that the Lenders make a
Revolving Credit Loan bearing interest at the Base Rate on the applicable
repayment date in the amount of (i) such draft so paid and (ii) any amounts
referred to in Section 3.03(c) incurred by such Issuing Lender in connection
with such payment, and the Lenders shall make a Revolving Credit Loan bearing
interest at the Base Rate in such amount, the proceeds of which shall be applied
to reimburse such Issuing Lender for the amount of the related drawing and such
fees and expenses. Each Lender acknowledges and agrees that its obligation to
fund a Revolving Credit Loan in accordance with this Section to reimburse such
Issuing Lender for any draft paid under a Letter of Credit issued by it is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Section 2.03(a) or Article VI. If the Borrower has elected to pay
the amount of such drawing with funds from other sources and shall fail to
reimburse such Issuing Lender as provided above, the unreimbursed amount of such
drawing shall bear interest at the rate which would be payable on any
outstanding Base Rate Loans which were then overdue from the date such amounts
become payable (whether at stated maturity, by acceleration or otherwise) until
payment in full.

 

  3.06 Obligations Absolute.

The Borrower’s obligations under this Article III (including, without
limitation, the Reimbursement Obligation) shall be absolute and unconditional
under any and all circumstances and irrespective of any set off, counterclaim or
defense to payment which the Borrower may have or have had against the
applicable Issuing Lender or any beneficiary of a Letter of Credit or any other
Person. The Borrower also agrees that the applicable Issuing Lender and the L/C
Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.05 shall not be affected by, among

 

47



--------------------------------------------------------------------------------

other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. No Issuing Lender
shall be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Letter of Credit issued by it, except for errors or
omissions caused by such Issuing Lender’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final
nonappealable judgment. The Borrower agrees that any action taken or omitted by
any Issuing Lender under or in connection with any Letter of Credit issued by it
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct, shall be binding on the Borrower and shall not result in
any liability of such Issuing Lender or any L/C Participant to the Borrower. The
responsibility of any Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit issued to it shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment
substantially conform to the requirements under such Letter of Credit.

 

  3.07 Effect of Letter of Credit Application.

To the extent that any provision of any Letter of Credit Application related to
any Letter of Credit is inconsistent with the provisions of this Article III,
the provisions of this Article III shall apply.

 

  3.08 Resignation of Issuing Lenders.

(a) Any Lender may at any time resign from its role as an Issuing Lender
hereunder upon not less than thirty (30) days prior notice to the Borrower and
the Administrative Agent (or such shorter period of time as may be acceptable to
the Borrower and the Administrative Agent).

(b) Any resigning Issuing Lender shall retain all the rights, powers, privileges
and duties of an Issuing Lender hereunder with respect to all Letters of Credit
issued by it that are outstanding as of the effective date of its resignation as
an Issuing Lender and all L/C Obligations with respect thereto (including,
without limitation, the right to require the Lenders to take such actions as are
required under Section 3.04). Without limiting the foregoing, upon the
resignation of a Lender as an Issuing Lender hereunder, the Borrower may, or at
the request of such resigned Issuing Lender the Borrower shall, use commercially
reasonable efforts to arrange for one or more of the other Issuing Lenders to
issue Letters of Credit hereunder in substitution for the Letters of Credit, if
any, issued by such resigned Issuing Lender and outstanding at the time of such
resignation, or make other arrangements satisfactory to the resigned Issuing
Lender to effectively cause another Issuing Lender to assume the obligations of
the resigned Issuing Lender with respect to any such Letters of Credit.

 

  3.09 Reporting of Letter of Credit Information and L/C Commitment.

At any time that there is an Issuing Lender that is not also the financial
institution acting as Administrative Agent, then (a) on the last Business Day of
each calendar month, (b) on each date that a Letter of Credit is amended,
terminated or otherwise expires, (c) on each date that a Letter of Credit is
issued or the expiry date of a Letter of Credit is extended, and (d) upon the
request of the Administrative Agent, each Issuing Lender (or, in the case of
clauses (b), (c) or (d) of this Section, the applicable Issuing Lender) shall
deliver to the Administrative Agent a report setting forth in form and detail
reasonably satisfactory to the Administrative Agent information (including,
without limitation, any reimbursement, Cash Collateral, or termination in
respect of Letters of Credit issued by such Issuing Lender) with respect

 

48



--------------------------------------------------------------------------------

to each Letter of Credit issued by such Issuing Lender that is outstanding
hereunder. In addition, each Issuing Lender shall provide notice to the
Administrative Agent of its L/C Commitment, or any change thereto, promptly upon
it becoming an Issuing Lender or making any change to its L/C Commitment. No
failure on the part of any L/C Issuer to provide such information pursuant to
this Section 3.09 shall limit the obligations of the Borrower or any Lender
hereunder with respect to its reimbursement and participation obligations
hereunder.

 

  3.10 Letters of Credit Issued for Subsidiaries.

Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse, or to cause the applicable Subsidiary
to reimburse, the applicable Issuing Lender hereunder for any and all drawings
under such Letter of Credit. The Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of any of its Subsidiaries inures to the
benefit of the Borrower and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

ARTICLE IV

TAXES, YIELD PROTECTION AND ILLEGALITY

 

  4.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of such Loan Party or the Administrative
Agent, as applicable) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 4.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by

 

49



--------------------------------------------------------------------------------

such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 4.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications. (i) Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within ten days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 4.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 4.01(c)(ii) below.

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 12.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this clause (ii).

 

50



--------------------------------------------------------------------------------

(d) Evidence of Payments. Upon request by any Loan Party or the Administrative
Agent, as the case may be, after any payment of Taxes by such Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 4.01, such Loan Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Loan Party, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such Loan
Party or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.01(e)(ii)(A), 4.01(e)(ii)(B) and 4.01(e)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the

 

51



--------------------------------------------------------------------------------

“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 4.01-A to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 4.01-B or Exhibit 4.01-C, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 4.01-D on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional

 

52



--------------------------------------------------------------------------------

documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Closing Date.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 4.01 expires or becomes obsolete or
inaccurate in any respect, it shall promptly update such form or certification
or promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 4.01, it shall pay to the Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Loan Party under this Section 4.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Loan Party, upon the request of the
Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 4.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Credit Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

  4.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the LIBOR Rate, or to determine or charge interest rates based upon
the LIBOR Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to make or continue LIBOR Rate Loans or to convert Base Rate Loans to
LIBOR Rate Loans shall be suspended and (ii) if such notice asserts the
illegality of such Lender making

 

53



--------------------------------------------------------------------------------

or maintaining Base Rate Loans the interest rate on which is determined by
reference to the LIBOR Rate component of the Base Rate, the interest rate on
which Base Rate Loans of such Lender, shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
LIBOR Rate component of the Base Rate, in each case until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all LIBOR Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBOR Rate component of the Base
Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the LIBOR Rate, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the LIBOR Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the LIBOR Rate. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

 

  4.03 Inability to Determine Rates.

If in connection with any request for a LIBOR Rate Loan or a conversion to or
continuation thereof, (a) the Administrative Agent determines that (i) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such LIBOR Rate Loan, or
(ii) adequate and reasonable means do not exist for determining the LIBOR Rate
for any requested Interest Period with respect to a proposed LIBOR Rate Loan or
in connection with an existing or proposed Base Rate Loan, or (b) the Required
Lenders determine that for any reason the LIBOR Rate for any requested Interest
Period with respect to a proposed LIBOR Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain LIBOR Rate Loans shall be
suspended (to the extent of the affected LIBOR Rate Loans or Interest Periods),
and (y) in the event of a determination described in the preceding sentence with
respect to the LIBOR Rate component of the Base Rate, the utilization of the
LIBOR Rate component in determining the Base Rate shall be suspended, in each
case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a borrowing of, conversion to or continuation of
LIBOR Rate Loans (to the extent of the affected LIBOR Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a borrowing of or conversion to Base Rate Loans in the amount
specified therein.

 

  4.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or any Issuing
Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and

 

54



--------------------------------------------------------------------------------

(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, Issuing Lender or Recipient of making, converting to, continuing or
maintaining any Loan the interest on which is determined by reference to the
LIBOR Rate (or of maintaining its obligation to make any such Loan), or to
increase the cost to such Lender, Issuing Lender or Recipient of participating
in, issuing or maintain any Letter of Credit (or of maintaining its obligation
to participate in or issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, Issuing Lender or Recipient hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, Issuing Lender or Recipient, the Borrower will pay to such Lender,
Issuing Lender or Recipient, as the case may be, such additional amount or
amounts as will compensate such Person for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender or Issuing Lender determines that any
Change in Law affecting such Lender or Issuing Lender or any Lending Office of
such Lender or Issuing Lender or such Lender’s or Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or Issuing Lender’s
capital or on the capital of such Lender’s or Issuing Lender’s holding company,
if any, as a consequence of this Agreement, the Revolving Credit Commitment of
such Lender or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by such
Issuing Lender, to a level below that which such Lender or Issuing Lender or
such Lender’s or Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or Issuing Lender’s
policies and the policies of such Lender’s or Issuing Lender’s holding company
with respect to capital adequacy and liquidity requirements), then from time to
time the Borrower will pay to such Lender or Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or Issuing
Lender or such Lender’s or Issuing Lender’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender, an Issuing Lender
or other Recipient setting forth in reasonable detail the amount or amounts
necessary to compensate such Person or its holding company, as the case may be,
as specified in subsection (a) or (b) of this Section and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender, Issuing Lender or other Recipient the amount shown as due on any such
certificate within twenty days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender, Issuing
Lender or other Recipient to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Person’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender, Issuing Lender or other Recipient pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender, Issuing
Lender or other Recipient notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Person’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-

 

55



--------------------------------------------------------------------------------

month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

  4.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any LIBOR Rate Loan
on a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any LIBOR Rate
Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a LIBOR Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 12.12;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 4.05, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at the LIBOR Rate by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such LIBOR Rate Loan was in fact so funded. A
certificate of a Lender setting forth in reasonable detail the amount or amounts
necessary to compensate such Lender under this Section and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within twenty days after
receipt thereof.

 

  4.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.01, or if any
Lender gives a notice pursuant to Section 4.02, then at the request of the
Borrower such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 4.01 or 4.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 4.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

56



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 4.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 4.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 4.06(a), the Borrower may replace such Lender in accordance with
Section 12.12.

 

  4.07 Survival.

All of the Loan Parties’ obligations under this Article IV shall survive
repayment of all Obligations hereunder and resignation of the Administrative
Agent.

ARTICLE V

GUARANTY

 

  5.01 The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Lender
and each other holder of Obligations as hereinafter provided, as primary obligor
and not as surety, the prompt payment of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof. The Guarantors hereby
further agree that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration or otherwise) in accordance with the terms of such
extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations,
(i) the obligations of each Guarantor under this Agreement and the other Loan
Documents shall not exceed an aggregate amount equal to the largest amount that
would not render such obligations subject to avoidance under applicable Debtor
Relief Laws and (ii) with respect to each Guarantor, the Obligations guaranteed
by such Guarantor under this Article V shall exclude all Excluded Swap
Obligations with respect to such Guarantor.

 

  5.02 Obligations Unconditional.

The obligations of the Guarantors under Section 5.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 5.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall not exercise any right of subrogation, indemnity,
reimbursement or contribution against the Borrower or any other Loan Party for
amounts paid under this Article V until such time as the Obligations have been
paid in full. Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by Law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:

 

57



--------------------------------------------------------------------------------

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or other documents relating to the Obligations shall be done or
omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Obligations as security for any of the Obligations shall fail to
attach or be perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives, to the fullest extent permitted by Law, diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent or any other holder of the Obligations exhaust any right,
power or remedy or proceed against any Person under any of the Loan Documents or
any other document relating to the Obligations, or against any other Person
under any other guarantee of, or security for, any of the Obligations.

 

  5.03 Reinstatement.

The obligations of each Guarantor under this Article V shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including, without limitation, the reasonable
and documented fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such holder of the Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.

 

  5.04 Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 5.02 and through the exercise of rights of
contribution pursuant to Section 5.06.

 

  5.05 Remedies.

The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 10.02 (and shall

 

58



--------------------------------------------------------------------------------

be deemed to have become automatically due and payable in the circumstances
specified in Section 10.02) for purposes of Section 5.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 5.01.

 

  5.06 Rights of Contribution.

The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 5.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been paid in full, and none of the Guarantors shall
exercise any right or remedy under this Section 5.06 against any other Guarantor
until such Obligations have been paid-in-full. For purposes of this
Section 5.06, (a) “Excess Payment” shall mean the amount paid by any Guarantor
in excess of its Ratable Share of any Obligations; (b) “Ratable Share” shall
mean, for any Guarantor in respect of any payment of Obligations, the ratio
(expressed as a percentage) as of the date of such payment of Obligations of
(i) the amount by which the aggregate present fair salable value of all of its
assets and properties exceeds the amount of all debts and liabilities of such
Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to
(ii) the amount by which the aggregate present fair salable value of all assets
and other properties of all of the Loan Parties exceeds the amount of all of the
debts and liabilities (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of the Loan Parties
hereunder) of the Loan Parties; provided, however, that, for purposes of
calculating the Ratable Shares of the Guarantors in respect of any payment of
Obligations, any Guarantor that became a Guarantor subsequent to the date of any
such payment shall be deemed to have been a Guarantor on the date of such
payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such payment; and (c) “Contribution Share” shall mean, for any Guarantor in
respect of any Excess Payment made by any other Guarantor, the ratio (expressed
as a percentage) as of the date of such Excess Payment of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Guarantor hereunder) to (ii) the amount by
which the aggregate present fair salable value of all assets and other
properties of the Loan Parties other than the maker of such Excess Payment
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Loan Parties) of the Loan Parties other than the maker of
such Excess Payment; provided, however, that, for purposes of calculating the
Contribution Shares of the Guarantors in respect of any Excess Payment, any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment. This Section 5.06 shall not be deemed to affect any
right of subrogation, indemnity, reimbursement or contribution that any
Guarantor may have under Law against the Borrower in respect of any payment of
Obligations.

 

  5.07 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article V is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.

 

59



--------------------------------------------------------------------------------

  5.08 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article V by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article V
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each applicable Loan Party under this
Section shall remain in full force and effect until the Obligations (other than
(x) contingent indemnification obligations as to which no claim has been
asserted and (y) obligations and liabilities under Specified Cash Management
Agreements and Specified Hedge Agreements that are not yet due and payable and
do not become due and payable upon or as a result of the repayment of the other
Obligations) have been indefeasibly paid and performed in full. Each Loan Party
intends this Section to constitute, and this Section shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
Loan Party that would otherwise not constitute an Eligible Contract Participant
for any Swap Obligation for all purposes of the Commodity Exchange Act.

ARTICLE VI

CONDITIONS TO CLOSING AND BORROWING

 

  6.01 Conditions to Closing and Initial Extensions of Credit.

The obligation of the Lenders to close this Agreement and to make the initial
Loans or issue or participate in the initial Letters of Credit, if any, is
subject to the satisfaction of each of the following conditions precedent:

(a) Receipt by the Administrative Agent of the following, each in form and
substance satisfactory to the Administrative Agent and each Lender:

(i) Loan Documents. Executed counterparts of this Agreement and the other Loan
Documents to be delivered on the Closing Date, each properly executed by a
Responsible Officer of the signing Loan Party and, in the case of this
Agreement, by each Lender.

(ii) Opinions of Counsel. Favorable opinions of legal counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, dated as of the
Closing Date.

(iii) Organization Documents, Resolutions, Etc.

(A) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

 

60



--------------------------------------------------------------------------------

(B) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party; and

(C) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation and the state of its principal place of
business.

(iv) Notice of Borrowing. A Notice of Borrowing in accordance with the
requirements hereof.

(v) Closing Certificate. A certificate signed by a Responsible Officer of the
Borrower certifying that (A) the conditions specified in Sections 6.01(c) and
(d) and Sections 6.02(a) and (b) have been satisfied, and (B) after giving
effect to the transactions contemplated hereby on the Closing Date (including
the incurrence of Indebtedness hereunder), (1) the Borrower is Solvent
individually and the Borrower and its Subsidiaries are Solvent on a consolidated
basis and (2) the Loan Parties are in compliance with the covenants in
Section 9.10 on a Pro Forma Basis (with attached calculations evidencing such
compliance).

(b) Consents. All governmental, shareholder and third party consents and
approvals necessary in connection with the transactions contemplated by this
Agreement and the other Loan Documents shall have been obtained; all such
consents and approvals shall be in force and effect; and no action, proceeding
or investigation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby.

(c) No Material Adverse Change. There shall not have occurred since January 31,
2014 any event or condition that has had or could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

(d) Litigation. There shall not exist any action, suit, investigation or
proceeding pending or, to the knowledge of the Loan Parties, threatened in
writing in any court or before any arbitrator or Governmental Authority that
could reasonably be expected to have a Material Adverse Effect.

(e) Notice of Account Designation. Receipt by the Administrative Agent of a
Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made on or after the Closing Date are to be disbursed.

(f) Existing Indebtedness. Receipt by the Administrative Agent of evidence
reasonably satisfactory to the Administrative Agent that all existing
Indebtedness of the Borrower and its Subsidiaries under the Existing Credit
Agreement will be repaid in full, all commitments (if any) in respect thereof
will have been terminated and all guarantees therefor and security therefor will
be released substantially concurrently with the closing of the initial funding
under

 

61



--------------------------------------------------------------------------------

this Agreement on the Closing Date, and the Administrative Agent shall have
received pay-off letters in form and substance satisfactory to it evidencing
such repayment, termination and release reflecting the foregoing.

(g) PATRIOT Act, etc. Each of the Loan Parties shall have provided to the
Administrative Agent and the Lenders the documentation and other information
reasonably requested by the Administrative Agent in order to comply with
requirements of the PATRIOT Act, applicable “know your customer” and anti-money
laundering rules and regulations.

(h) Fees. Receipt by the Administrative Agent, the Arrangers and the Lenders of
either (i) all fees required to be paid on or before the Closing Date or
(ii) evidence reasonably satisfactory to the Administrative Agent, the Arrangers
and the Lenders that such fees will be paid substantially concurrently with the
closing of and initial funding under this Agreement on the Closing Date.

(i) Attorney Costs. The Borrower shall have either (i) paid all fees, charges
and disbursements of counsel to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent), plus such additional amounts
of such fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent), in each case to the extent invoiced to the Borrower at
least one Business Day prior to the Closing Date, or (ii) provided evidence
reasonably satisfactory to the Administrative Agent that such fees, charges and
disbursements of counsel will be paid substantially concurrently with the
closing of and initial funding under this Agreement on the Closing Date.

Without limiting the generality of the provisions of the last paragraph of
Section 11.03, for purposes of determining compliance with the conditions
specified in this Section 6.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

  6.02 Conditions to All Extensions of Credit.

The obligations of the Lenders to make or participate in any Extensions of
Credit (including the initial Extension of Credit), and/or any Issuing Lender to
issue, extend or increase any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, issuance,
extension or increase date:

(a) Continuation of Representations and Warranties. The representations and
warranties of each Loan Party contained in this Agreement shall be true and
correct in all material respects (or, if any such representation or warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects as drafted) on and as of such borrowing, issuance,
extension or increase date with the same effect as if made on and as of such
date (except for any such representation and warranty that by its terms is made
only as of an earlier date, which representation and warranty shall remain true
and correct in all material respects (or, if any such representation or warranty
is qualified by materiality or Material Adverse Effect, it shall remain true and
correct in all respects as drafted) as of such earlier date).

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be

 

62



--------------------------------------------------------------------------------

made on such date or (ii) on the issuance, extension or increase date with
respect to such Letter of Credit or after giving effect to the issuance,
extension or increase of such Letter of Credit on such date.

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
or Letter of Credit Application, as applicable, from the Borrower in accordance
with Section 2.03(a) or Section 3.02, as applicable.

(d) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

Each Notice of Borrowing and Letter of Credit Application submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 6.02(a) and (b) have been satisfied on and as of the date
of the applicable Extension of Credit or issuance, extension or increase of a
Letter of Credit.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

  7.01 Existence, Qualification and Power.

Each Loan Party and each Subsidiary (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (a) (with
respect to Immaterial Subsidiaries only), (b)(i) or (c), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

  7.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action on the part of such Loan Party, and do
not (a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than pursuant to the Loan Documents), or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or by which such Person is bound or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (c) violate any Law, except in each case referred
to in clause (b) or (c), to the extent such conflict, breach, contravention,
payment or violation could not reasonably be expected to have a Material Adverse
Effect.

 

63



--------------------------------------------------------------------------------

  7.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than those that have already been obtained and are in full force and
effect.

 

  7.04 Binding Effect.

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, subject to applicable Debtor
Relief Laws and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

  7.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements and the unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal quarter ending
July 31, 2014 (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby (subject, in the case of unaudited
financial statements, to the absence of footnotes and to normal year-end audit
adjustments); and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness,
to the extent required to be shown on financial statements prepared in
accordance with GAAP.

(b) From the date of the Audited Financial Statements to and including the
Closing Date, there has been no Disposition or any Recovery Event of any
material part of the business or property of the Loan Parties and their
Subsidiaries, taken as a whole, and no purchase or other acquisition by any of
them of any business or property (including any Equity Interests of any other
Person) material in relation to the consolidated financial condition of the Loan
Parties and their Subsidiaries, taken as a whole, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto and has
not otherwise been disclosed in writing to the Lenders on or prior to the
Closing Date.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

  7.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any Subsidiary or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby or (b) could reasonably be
expected to have a Material Adverse Effect.

 

64



--------------------------------------------------------------------------------

  7.07 No Default.

(a) No Loan Party nor any Subsidiary is in default under or with respect to any
Contractual Obligation that individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

(b) No Default has occurred and is continuing.

 

  7.08 Ownership of Property.

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

  7.09 Environmental Compliance.

Except as could not reasonably be expected to have a Material Adverse Effect:

(a) Each of the Facilities and all operations of any Loan Party or any
Subsidiary at the Facilities are in compliance with all applicable Environmental
Laws.

(b) None of the Facilities contains, or has previously contained, any Hazardous
Materials at, on or under the Facilities in amounts or concentrations that
constitute or constituted a violation of, or could reasonably be expected to
give rise to liability under, Environmental Laws.

(c) No Loan Party nor any Subsidiary has received any written or verbal notice
of, or inquiry from any Governmental Authority alleging, any material violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities, nor does any Responsible Officer of any Loan Party have
knowledge or reason to believe that any such notice will be received or is being
threatened in writing.

(d) Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of any Loan
Party or any Subsidiary in violation of, or in a manner that would be reasonably
likely to give rise to liability under, any applicable Environmental Law.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Responsible Officers of the Loan Parties, threatened
in writing, under any Environmental Law to which any Loan Party or any
Subsidiary is or will be named as a party, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to any Loan Party, any Subsidiary or the Facilities.

(f) There has been no release or threat of release of Hazardous Materials at or
from the Facilities, or arising from or related to the operations (including,
without limitation, disposal of Hazardous Materials) of any Loan Party or any
Subsidiary in connection with the Facilities, in

 

65



--------------------------------------------------------------------------------

violation of or in amounts or in a manner that could reasonably be expected to
give rise to liability under Environmental Laws.

 

  7.10 Insurance.

The properties of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of such
Persons, in such amounts, with such deductibles and covering such risks as are
materially consistent with the terms of insurance customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the applicable Loan Party or the applicable Subsidiary
operates.

 

  7.11 Taxes.

The Loan Parties and their Subsidiaries have filed all federal and state income
tax returns and all other tax returns and reports required to be filed by them,
and have paid all federal and state income and all other taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, in each case except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP or where failure to so file or pay could not reasonably be
expected to have a Material Adverse Effect. There is no proposed tax assessment
against any Loan Party or any Subsidiary that would, if made, have a Material
Adverse Effect. As of the Closing Date, no Loan Party nor any Subsidiary is
party to any agreement with any Person that is not a Loan Party or a Subsidiary
that provides for the sharing or allocation of Taxes.

 

  7.12 ERISA Compliance.

(a) Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state Laws. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the IRS to the effect that the form of such Pension
Plan is qualified under Section 401(a) of the Internal Revenue Code and the
trust related thereto has been determined by the IRS to be exempt from federal
income tax under Section 501(a) of the Internal Revenue Code, or an application
for such a letter is currently being processed by the IRS. To the knowledge of
the Loan Parties, nothing has occurred that would prevent or cause the loss of
tax-qualified status of any Pension Plan as of the Closing Date.

(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Pension Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Pension Plan that has
resulted or could reasonably be expected to have a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and no Loan Party nor any ERISA Affiliate
is aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan;
(ii) each Loan Party and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Internal Revenue Code) is 60% or higher and no Loan
Party nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment

 

66



--------------------------------------------------------------------------------

percentage for any such plan to drop below 60% as of the most recent valuation
date; (iv) no Loan Party nor any ERISA Affiliate has incurred any material
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (v) no Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan, except in any case as could not reasonably be expected to have a
Material Adverse Effect.

 

  7.13 Subsidiaries.

Set forth on Schedule 7.13 to the Disclosure Letter is a complete and accurate
list as of the Closing Date of each Subsidiary of any Loan Party, together with
(i) jurisdiction of organization of such Subsidiary, (ii) the percentage of
outstanding shares of each class owned (directly or indirectly) by any Loan
Party or any Subsidiary, (iv) a designation of Excluded Subsidiaries, and
(v) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto. The outstanding Equity Interests of each Material Subsidiary of any
Loan Party are, to the extent such concepts are applicable, validly issued,
fully paid and non-assessable.

 

  7.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Extension of Credit, not more than 25% of the value of the
assets (either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 9.01 or Section 9.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 10.01(e) will be margin stock.

(b) Neither the Borrower nor any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

 

  7.15 Disclosure.

No report, financial statement, certificate or other information furnished in
writing by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished), when taken as a whole and together with the Borrower’s filings with
the SEC that are available on the SEC’s website, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that (a) with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time (it
being understood that forecasts and projections are subject to contingencies and
no assurance can be given that any forecast or projection will be realized) and
(b) with respect to information relating to the Borrower’s industry generally
and trade data which relates to a Person that is not the Borrower or a
Subsidiary thereof, the Borrower represents and warrants only that such
information is believed by it in good faith to be accurate in all material
respects.

 

67



--------------------------------------------------------------------------------

  7.16 Compliance with Laws.

Each Loan Party and Subsidiary is in compliance with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

  7.17 Intellectual Property; Licenses, Etc.

Each Loan Party and each Subsidiary owns, or possesses the right to use, all of
the trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, except to the extent failure to own or possess any such IP Right
could not reasonably be expected to have a Material Adverse Effect. Except for
such claims and infringements that could not reasonably be expected to have a
Material Adverse Effect, (a) no claim has been asserted and is pending by any
Person challenging or questioning the use of any IP Rights or the validity or
effectiveness of any IP Rights, nor does any Loan Party know of any such claim,
and (b) to the knowledge of the Responsible Officers of the Loan Parties, the
use of any IP Rights by any Loan Party or any Subsidiary or the granting of a
right or a license in respect of any IP Rights from any Loan Party or any
Subsidiary does not infringe on the rights of any Person.

 

  7.18 Solvency.

The Borrower is Solvent individually, and the Borrower and its Subsidiaries are
Solvent on a consolidated basis.

 

  7.19 Identifying Information.

Set forth on Schedule 7.19(a) to the Disclosure Letter is the chief executive
office, exact legal name, U.S. tax payer identification number and
organizational identification number of each Loan Party as of the Closing Date.
Except as set forth on Schedule 7.19(b) to the Disclosure Letter, no Loan Party
has during the five years preceding the Closing Date (i) changed its legal name,
(ii) changed its state of formation or (iii) been party to a merger,
consolidation or other change in structure.

 

  7.20 OFAC, Etc.

No Loan Party nor any of its Subsidiaries or, to their knowledge, any of their
Related Parties (i) is an “enemy” or an “ally of the enemy” within the meaning
of Section 2 of the Trading with the Enemy Act of the United States (50 U.S.C.
App. §§ 1 et seq.), (ii) is in material violation of (A) the Trading with the
Enemy Act, (B) any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V) or any enabling
legislation or executive order relating thereto or (C) the PATRIOT Act
(collectively, the “Anti-Terrorism Laws”), (iii) is a Person the subject or
target of any Sanctions or located, organized under or residing in a Designated
Jurisdiction, or (iv) is in violation of any Anti-Corruption Laws.

ARTICLE VIII

AFFIRMATIVE COVENANTS

 

68



--------------------------------------------------------------------------------

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied (other
than (x) contingent indemnification obligations as to which no claim has been
asserted and (y) obligations and liabilities under Specified Cash Management
Agreements and Specified Hedge Agreements), or any Letter of Credit shall remain
outstanding (unless such Letter of Credit has become subject to cash
collateralization or other arrangements reasonably satisfactory to the
Administrative Agent), each Loan Party shall and shall cause each Subsidiary to:

 

  8.01 Financial Statements.

Deliver to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within ninety days after the end of
each fiscal year of the Borrower, commencing with the fiscal year ending
January 31, 2015, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

(b) as soon as available, but in any event within forty-five days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower,
commencing with the fiscal quarter ending October 31, 2014, a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, the related consolidated statements of income or operations for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended, and
the related consolidated statement of cash flows for the portion of the
Borrower’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting
in all material respects the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 8.02(d), the Borrower shall not be separately required to furnish such
information under Section 8.01(a) or 8.01(b) above, but the foregoing shall not
be in derogation of the obligation of the Borrower to furnish the information
and materials described in Section 8.01(a) or (b) above at the times specified
therein.

 

  8.02 Certificates; Other Information.

Deliver to the Administrative Agent and each Lender:

(a) concurrently with the delivery of the financial statements referred to in
Section 8.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall

 

69



--------------------------------------------------------------------------------

exist, stating the nature and status of such event (which certificate may be
limited to the extent required by accounting rules and guidelines);

(b) within five (5) Business Days after the delivery of the financial statements
referred to in Sections 8.01(a) and 8.01(b), a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of the Borrower, which shall (i) specify the Applicable
Margin determined by reference to the Consolidated Leverage Ratio as calculated
and set forth in such Compliance Certificate and (ii) in the case of a
Compliance Certificate delivered in connection with the financial statements
required under Section 8.01(a), include such supplements to Schedules 7.13,
7.19(a) and 7.19(b) to the Disclosure Letter as are necessary such that, as
supplemented, such Schedules would be accurate and complete as of the date of
such Compliance Certificate (which delivery may, unless the Administrative Agent
or a Lender requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Borrower or any Subsidiary, or any audit of any of them;

(d) without duplication of Section 8.01, promptly after the same are available,
copies of each annual report, proxy or financial statement or other material
report or communication sent to the equityholders of the Borrower, and copies of
all annual, regular, periodic and special reports and registration statements
which the Borrower or any Subsidiary may file or be required to file with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934;

(e) promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder (other than the Borrower or any Subsidiary) of
debt securities (for the avoidance of doubt, excluding loan agreements and notes
issued thereunder) of any Loan Party pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to Section 8.01 or any other clause of this Section 8.02
(it being understood that notices or reports regarding conversion or
convertibility of Convertible Debt Securities need not be furnished);

(f) promptly upon receipt thereof by the Borrower or any Subsidiary, copies of
each material notice or other material correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary; and

(g) promptly upon request, such additional information regarding the business,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 8.01(a) or 8.01(b) or
Section 8.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 12.02; or
(ii) on which such documents are posted on the

 

70



--------------------------------------------------------------------------------

Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial, third
party website or whether sponsored by the Administrative Agent); provided that
the Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender upon its request to the Borrower to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 12.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated as “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

 

  8.03 Notices.

Promptly (and in any event, within five Business Days) notify the Administrative
Agent of:

(a) the occurrence of any Default;

(b) any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect;

(c) the occurrence of any ERISA Event that could reasonably be expected to give
rise to liabilities in excess of the Threshold Amount; and

(d) any material change in accounting policies or financial reporting practices
by any Loan Party or any Subsidiary (except for any such change required by Law)
and any determination by the Borrower referred to in the last paragraph of the
definition of “Applicable Margin” in Section 1.01.

Each notice pursuant to this Section 8.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 8.03(a)

 

71



--------------------------------------------------------------------------------

shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

 

  8.04 Payment of Taxes.

Pay and discharge, as the same shall become due and payable, all Taxes upon it
or its properties or assets, unless (i) the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Loan Party or such Subsidiary
or (ii) the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

  8.05 Preservation of Existence, Etc.

(a) In the case of the Loan Parties, preserve, renew and maintain in full force
and effect its legal existence under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 9.04 or 9.05.

(b) In the case of Subsidiaries that are not Loan Parties, preserve, renew and
maintain in full force and effect its good standing under the Laws of the
jurisdiction of its organization, except to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

(c) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(d) Preserve or renew all of its IP Rights, except where the non-preservation or
non-renewal of such IP Rights could reasonably be expected to have a Material
Adverse Effect.

 

  8.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its properties and equipment necessary
in the operation of its business in good working order and condition, ordinary
wear and tear excepted, and make all necessary repairs thereto and renewals and
replacements thereof, except in each case where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(b) Use the standard of care typical in the industry in the operation and
maintenance of its facilities, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

  8.07 Maintenance of Insurance.

Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with financially sound and reputable insurance companies not
Affiliates of any Loan Party, in such amounts, with such deductibles and
covering such risks as are materially consistent with the terms of insurance
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Loan Party or such Subsidiary
operates.

 

  8.08 Compliance with Laws.

 

72



--------------------------------------------------------------------------------

(a) Comply with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (i) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (ii) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

(b) Maintain in effect and enforce policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective Related
Parties with Anti-Corruption Laws and applicable Sanctions.

 

  8.09 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries are made in all material respects sufficient to prepare financial
statements of the Borrower and its Subsidiaries in accordance with GAAP.

(b) Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or any Material Subsidiary, as the case may
be.

 

  8.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours (but not more than
once per fiscal year unless an Event of Default exists), upon reasonable advance
notice to the Borrower; provided, however, that when an Event of Default exists
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice. Notwithstanding the foregoing, neither the Borrower nor its
Subsidiaries shall be required to disclose or discuss, or permit the inspection,
examination or making of extracts of, any document, book, record or other
matter, that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent, such Lender or other representatives is then prohibited by
applicable Law or any agreement binding on the Borrower or its Subsidiaries or
(iii) is protected from disclosure by the attorney-client privilege or the
attorney work product privilege.

 

  8.11 ERISA Compliance.

Do, and cause each of its ERISA Affiliates to do, each of the following:
(a) maintain each Pension Plan in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state law, and (b) make all required contributions to any Plan subject to
Section 412, Section 430 or Section 431 of the Internal Revenue Code, in each
case except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect.

 

  8.12 Additional Guarantors.

Within forty-five days (or such later date as the Administrative Agent may agree
in its sole discretion) after any Person becomes a Domestic Subsidiary (other
than an Excluded Subsidiary) or a Domestic Subsidiary ceases to be an Excluded
Subsidiary, cause such Person to (a) become a Guarantor

 

73



--------------------------------------------------------------------------------

by executing and delivering to the Administrative Agent a Joinder Agreement or
such other documents as the Administrative Agent shall deem appropriate for such
purpose, and (b) upon the request of the Administrative Agent in its sole
discretion, deliver to the Administrative Agent such Organization Documents,
resolutions and favorable opinions of counsel, and such other documents of the
types referred to in Section 6.01(a)(iii), all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

  8.13 Compliance With Environmental Laws.

Comply in all material respects, with all applicable Environmental Laws and
environmental permits; obtain and renew all environmental permits necessary for
its operations and properties; and conduct any investigation, study, sampling
and testing required by a Governmental Authority pursuant to an Environmental
Law, and undertake any cleanup, removal, remedial or other action necessary to
remove and clean up all Hazardous Materials from any of its owned or leased
properties, in accordance with the requirements of all Environmental Laws,
except, in any case, where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

  8.14 Further Assurances.

Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any defect or error that may be discovered in
any Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances, agreements, documents and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents and (ii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Administrative
Agent and the Lenders the rights granted or now or hereafter intended to be
granted to the Administrative Agent and the Lenders under any Loan Document or
under any other instrument executed in connection with any Loan Document to
which any Loan Party is or is to be a party.

 

  8.15 Use of Proceeds.

Use the proceeds of the Extensions of Credit (a) to finance working capital,
capital expenditures and other lawful corporate purposes and (b) to refinance
certain existing Indebtedness.

ARTICLE IX

NEGATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied (other
than (x) contingent indemnification obligations as to which no claim has been
asserted and (y) obligations and liabilities under Specified Cash Management
Agreements and Specified Hedge Agreements), or any Letter of Credit shall remain
outstanding (unless such Letter of Credit has become subject to cash
collateralization or other arrangements reasonably satisfactory to the
Administrative Agent), no Loan Party shall, nor shall it permit any Subsidiary
to, directly or indirectly:

 

74



--------------------------------------------------------------------------------

  9.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 9.01 to the
Disclosure Letter and any renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased, (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby, to the extent constituting
Indebtedness, is permitted by Section 9.03(b);

(c) Liens for taxes, assessments or governmental charges or levies not yet due
or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation (including pledges or deposits security liabilities for
reimbursement or indemnity arrangements and letter of credit or bank guaranty
arrangements with respect thereto), other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 10.01(h);

(i) Liens securing Indebtedness permitted under Section 9.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness (including any additions, accessions, parts,
improvements and attachments thereto and the proceeds thereof and reasonable and
customary security deposits in connection therewith), (ii) the Indebtedness
secured thereby does not exceed the cost (negotiated on an arm’s length basis)
of the property being acquired on the date of acquisition or the cost of such
construction or improvement and (iii) such Liens attach to such property
concurrently with or within ninety days after the acquisition or completion of
the construction or improvement thereof;

 

75



--------------------------------------------------------------------------------

(j) leases or subleases granted to others not interfering in any material
respect with the business of any Loan Party or any Subsidiary;

(k) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to leases permitted by this Agreement;

(l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 9.02(a);

(m) Liens arising as a matter of law or created in the ordinary course of
business in the nature of (i) normal and customary rights of setoff and bankers’
liens upon deposits of cash in favor of banks or other depository institutions
and (ii) Liens securing reasonable and customary fees for services in favor of
banks, securities intermediaries or other depository institutions;

(n) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code (or, if applicable, the corresponding section of the Uniform
Commercial Code in effect in the relevant jurisdiction) on items in the course
of collection; and

(o) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower or existing on any property or asset prior
to the acquisition thereof by the Borrower or any Subsidiary; provided that
(i) such Liens were not created in contemplation of such merger, consolidation,
Investment or acquisition, (ii) such Liens do not encumber any property other
than the property encumbered at the time of such merger, consolidation,
Investment or acquisition, and the proceeds and products thereof, (iii) such
Liens do not extend to any assets other than those of the Person merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary or the assets so acquired, and (iv) any Indebtedness secured by
such Lien is permitted under Section 9.03(f);

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(q) customary Liens on insurance proceeds securing financed insurance premiums
in the ordinary course of business;

(r) licenses of intellectual property in the ordinary course of business
(including intercompany licensing of intellectual property between the Borrower
and any Subsidiary or between Subsidiaries in connection with cost-sharing
arrangements, distribution, marketing, make-sell and other similar arrangements)
not interfering in any material respect with the business of the Borrower and
its Subsidiaries;

(s) Liens on any cash earnest money deposit made by the Borrower or any
Subsidiary in connection with any letter of intent or acquisition agreement
relating to a Permitted Acquisition, Disposition or other transaction that is
not prohibited by this Agreement;

(t) customary Liens granted in favor of a trustee pursuant to an indenture
relating to Indebtedness not prohibited under this Agreement to the extent such
Liens (i) only secure customary compensation, indemnification and reimbursement
obligations owing to such trustee under such indenture and (ii) are limited to
the cash held by such trustee (excluding cash held in trust for the payment of
such Indebtedness);

 

76



--------------------------------------------------------------------------------

(u) deposits as security for contested Taxes or contested import or customs
duties;

(v) customary Liens granted in the ordinary course of business securing any
overdraft and related liabilities arising under Cash Management Agreements;

(w) customary rights of first refusal, voting, redemption, transfer or other
restrictions with respect to the Equity Interests in any joint venture entities
or other Persons that are not Subsidiaries;

(x) assignments of the right to receive income effected as part of the sale of a
Subsidiary or a business unit that is otherwise permitted pursuant to
Section 9.05;

(y) Liens on cash and Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness not prohibited by this
Agreement;

(z) Liens on real property, land, improvements and related fixed assets and
fixtures, easements and other appurtenances, leases and rents, insurance
proceeds and other related property customarily encumbered by a mortgage or deed
of trust, securing Indebtedness permitted under Section 9.03(m); and

(aa) other Liens securing Indebtedness or other obligations permitted hereunder
in an aggregate principal amount at any time outstanding not exceeding
$100,000,000.

 

  9.02 Investments.

Make any Investments, except:

(a) Investments held in the form of cash or constituting Cash Equivalents at the
time acquired;

(b) Investments existing as of the Closing Date and set forth on Schedule 9.02
to the Disclosure Letter and any Investments to be made pursuant to existing
written commitments or ongoing negotiations set forth on Schedule 9.02 to the
Disclosure Letter, up to the amounts set forth on Schedule 9.02 to the
Disclosure Letter;

(c) Investments by the Borrower or any Subsidiary existing on the Closing Date
in the Equity Interests of its Subsidiaries;

(d) Investments made by the Borrower in or to any Subsidiary and made by any
Subsidiary in or to the Borrower or any other Subsidiary;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable (including intercompany receivables and intercompany charges or
expenses) or notes receivable arising from the grant of trade credit in the
ordinary course of business, prepayments or other credits to suppliers or
vendors made in the ordinary course of business and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

(f) Guarantees permitted by Section 9.03;

(g) Permitted Acquisitions;

 

77



--------------------------------------------------------------------------------

(h) Investments held by any Person that becomes a Subsidiary of the Borrower
after the date hereof pursuant to a Permitted Acquisition; provided that such
Investments are existing at the time such Person becomes a Subsidiary of the
Borrower and were not made in contemplation of such Permitted Acquisition;

(i) Swap Contracts permitted by Section 9.03(d) and Permitted Call Spread Swap
Agreements;

(j) to the extent permitted by Section 9.05, Investments consisting of non-cash
consideration received for any Disposition permitted by Section 9.05;

(k) Investments that consist of or result from a merger or consolidation
permitted by Section 9.04;

(l) advances to officers, directors and employees of the Borrower and
Subsidiaries made in the ordinary course of business and substantially
consistent with past practice for travel, entertainment, relocation, commission
advances and analogous ordinary business purposes;

(m) to the extent constituting an Investment, Permitted Liens;

(n) any other Investments so long as, immediately after giving effect to any
such Investment (and any Indebtedness incurred in connection therewith), (i) no
Default has occurred and is continuing, (ii) the Consolidated Leverage Ratio,
calculated on a Pro Forma Basis as of the most recent fiscal quarter end for
which the Borrower was required to deliver financial statements pursuant to
Section 8.01(a) or (b), is at least 0.25 to 1.00 less than the maximum
Consolidated Leverage Ratio then permitted under Section 9.10(a) (giving effect
to any increase in such maximum Consolidated Leverage Ratio in effect during a
Leverage Increase Period instituted in accordance with Section 9.10(a)), and
(iii) the Loan Parties are otherwise in compliance with the financial covenants
set forth in Section 9.10, calculated on a Pro Forma Basis as of the most recent
fiscal quarter end for which the Borrower was required to deliver financial
statements pursuant to Section 8.01(a) or (b);

(o) Investments in an amount not to exceed, in the aggregate in any fiscal year
of the Borrower, 5.0% of Consolidated Total Assets (determined based on the
financial statements most recently delivered pursuant to Section 8.01 prior to
each Investment made pursuant to this clause (o)); and

(p) Investments received in connection with the merger, disposition,
liquidation, dissolution or other transaction involving a Person in which the
Borrower or any of its Subsidiaries holds a minority investment.

 

  9.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the Closing Date (or, in the case of any
revolving credit facility, available to be drawn thereunder) set forth on
Schedule 9.03 to the Disclosure Letter (and renewals, refinancings and
extensions thereof); provided that (i) the amount of such Indebtedness (or, in
the case of any revolving credit facility, the maximum principal amount

 

78



--------------------------------------------------------------------------------

available to be drawn thereunder) is not increased at the time of such
refinancing, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
renewal or extension are not materially less favorable to the Loan Parties and
their Subsidiaries or the Lenders than the terms of the Indebtedness being
refinanced, renewed or extended;

(c) intercompany Indebtedness permitted under Section 9.02; provided that in the
case of Indebtedness owing by a Loan Party to a Foreign Subsidiary or an
Excluded Subsidiary (i) such Indebtedness shall be subordinated by its terms in
right of payment to the prior payment of the Obligations and (ii) such
Indebtedness shall not be prepaid unless no Default exists immediately prior to
or after giving effect to such prepayment;

(d) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view”;

(e) purchase money Indebtedness (including obligations in respect of capital
leases and Synthetic Lease Obligations) hereafter incurred to finance the
purchase, construction or improvement of fixed assets or the purchase of
software, and renewals, refinancings and extensions thereof, provided that such
Indebtedness when incurred shall not exceed the purchase price or construction
or improvement cost of the asset(s) financed;

(f) Indebtedness of any Person that becomes a Subsidiary of the Borrower after
the date hereof in a transaction permitted hereunder if either (i) such
Indebtedness is of the type described in Section 9.03(e) or (ii) after giving
effect to such transaction and Indebtedness on a Pro Forma Basis at the time
such Person becomes a Subsidiary, the Loan Parties are in compliance with the
financial covenants set forth in Section 9.10; provided that any such
Indebtedness is existing at the time such Person becomes a Subsidiary of the
Borrower and was not incurred in contemplation of such Person’s becoming a
Subsidiary of the Borrower;

(g) Indebtedness secured by a Lien on any asset of the Borrower or any
Subsidiary, provided that the aggregate outstanding principal amount of
Indebtedness incurred in reliance on this clause (g) shall not at any time
exceed $100,000,000;

(h) Indebtedness with respect to surety, appeal, indemnity, performance or other
similar bonds incurred in the ordinary course of business;

(i) Indebtedness arising in connection with customary Cash Management Agreements
and from the honoring by a bank or financial institution of a check, draft or
similar instrument drawn against insufficient funds or from the endorsement of
instruments for collection, in each case in the ordinary course of business;

(j) customer deposits and advance payments received in the ordinary course of
business from customers for goods or services purchased in the ordinary course
of business;

 

79



--------------------------------------------------------------------------------

(k) Indebtedness consisting of obligations under repurchase agreements
constituting Cash Equivalents at the time such Investment was made;

(l) Indebtedness arising under any Permitted Call Spread Swap Agreement;

(m) Indebtedness assumed or incurred in connection with the purchase or
construction of, or other financing of or borrowing against, real property,
land, improvements and related fixed assets and fixtures, in an aggregate
principal amount at any time outstanding not exceeding $500,000,000;

(n) other unsecured Indebtedness so long as, after giving effect to the
incurrence thereof on a Pro Forma Basis, the Loan Parties are in compliance with
the financial covenants set forth in Section 9.10; and

(o) Guarantees with respect to Indebtedness of the Borrower or any Subsidiary
permitted under this Section 9.03, provided that any Guarantee of Indebtedness
permitted under Section 9.03(b) (to the extent such Guarantee is not permitted
under Section 9.03(b)) may only be given by a Loan Party if the obligor on such
Indebtedness is a Loan Party.

 

  9.04 Fundamental Changes.

Merge, dissolve, liquidate or consolidate with or into another Person, except
that so long as no Default exists or would result therefrom, (a) the Borrower
may merge or consolidate with any of its Subsidiaries provided that the Borrower
is the continuing or surviving Person, (b) any Subsidiary may merge or
consolidate with any other Subsidiary provided that if a Loan Party is a party
to such transaction, the continuing or surviving Person is a Loan Party or such
surviving Person becomes a Loan Party concurrently with the consummation of such
merger or consolidation, (c) the Borrower or any Subsidiary may merge with any
other Person in connection with a Permitted Acquisition or other transaction
permitted hereunder provided that (i) if the Borrower is a party to such
transaction, the Borrower is the continuing or surviving Person and (ii) if a
Loan Party is a party to such transaction, such Loan Party is the surviving
Person or such surviving Person becomes a Loan Party concurrently with the
consummation of such transaction and (d) any Subsidiary may dissolve, liquidate
or wind up its affairs (including by “striking off” or similar proceeding) at
any time provided that (i) such dissolution, liquidation or winding up, as
applicable, could not reasonably be expected to have a Material Adverse Effect
and (ii) the residual assets of such Subsidiary shall be transferred to (x) a
Loan Party, if such Subsidiary is a Guarantor, (y) the parent of such
Subsidiary, if such Subsidiary is not a Guarantor, or (z) in the case of
“striking off” or similar proceeding, the creditors or applicable Governmental
Authority.

 

  9.05 Dispositions.

Make any Disposition except:

(a) Permitted Transfers;

(b) transfers of property subject to Recovery Events in connection with any
settlement related thereto;

(c) Dispositions of assets acquired pursuant to a Permitted Acquisition that in
the reasonable judgment of the Borrower’s management are not necessary or
desirable to carry out the Borrower’s business plans, to the extent binding
agreements or letters of intent providing for such Dispositions are entered into
within twelve months after the acquisition of such assets; and

 

80



--------------------------------------------------------------------------------

(d) other Dispositions so long as (i) at least 75% of the consideration paid in
connection therewith shall be cash or Cash Equivalents paid contemporaneously
with consummation of the transaction and the consideration shall be in an amount
not less than the fair market value (as reasonably determined by the Borrower in
good faith) of the property disposed of, (ii) such transaction does not involve
the sale or other disposition of a minority equity interest in any Subsidiary,
(iii) no Default has occurred and is continuing both immediately prior to and
after giving effect to such Disposition, (iv) such transaction does not involve
a sale or other disposition of receivables other than receivables owned by or
attributable to other property concurrently being disposed of in a transaction
otherwise permitted under this Section 9.05, and (v) after giving effect to such
Disposition, the aggregate net book value of all of the assets sold or otherwise
disposed of by the Loan Parties and their Subsidiaries in all such transactions
occurring after the Closing Date shall not exceed 5% of Consolidated Total
Assets (as determined based on the most recently delivered financial statements
pursuant to Section 8.01).

For purposes of clause (i) of Section 9.05(d), the amount of (A) any liabilities
(as shown on the Borrower’s or such Subsidiary’s most recent balance sheet or in
the notes thereto) of the Borrower or any Subsidiary (other than liabilities
that are by their terms subordinated to the Obligations) that are assumed by the
transferee of any such assets and from which the Borrower and all Subsidiaries
have been validly released by all applicable creditors in writing and (B) any
securities, notes or other obligations received by the Borrower or such
Subsidiary from such transferee that are converted by the Borrower or such
Subsidiary into cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received) within 180 days following the closing of such sale,
transfer or other disposition, in each case shall be deemed to be cash paid
contemporaneously with the Disposition.

 

  9.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, except that:

(a) each Subsidiary may make Restricted Payments to Persons that own Equity
Interests in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

(b) the Borrower and its Subsidiaries may make non-cash Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans for
management, employees or other eligible service providers of the Borrower and
its Subsidiaries or in connection with a Permitted Acquisition involving the
issuance of Equity Interests of the Borrower to its employees or other eligible
service providers outside of a stock option or benefit plan that are subject to
vesting and forfeiture conditions;

(c) the Borrower may distribute rights pursuant to a stockholder rights plan or
redeem such rights, provided that such redemption is in accordance with the
terms of such stockholder rights plan;

(d) each Loan Party and each Subsidiary may declare and make dividend payments
or other distributions payable solely in common Equity Interests of such Person;

(e) the Borrower may purchase, redeem or otherwise acquire Equity Interests
issued by it with the proceeds received from the substantially concurrent
issuance of its Equity Interests (other than Disqualified Stock);

 

81



--------------------------------------------------------------------------------

(f) the Borrower may repurchase or pay cash in lieu of fractional shares of its
Equity Interests arising out of stock dividends, splits or combinations,
business combinations or conversions of convertible securities (including
Convertible Debt Securities);

(g) the Borrower and its Subsidiaries may pay withholding taxes in connection
with the retention of Equity Interests pursuant to equity-based compensation
plans;

(h) the Borrower or any Subsidiary may receive or accept the return to the
Borrower or any Subsidiary of Equity Interests of the Borrower or any Subsidiary
constituting a portion of the purchase price consideration in settlement of
indemnification claims;

(i) the Borrower or any Subsidiary may pay cash in lieu of fractional shares in
connection with the conversion of any Equity Interests or make cash settlement
payments upon the exercise of warrants to purchase its Equity Interests or “net
share settle” warrants;

(j) the Borrower may make payments or distributions to dissenting stockholders
as required by applicable Law;

(k) the Borrower may enter into, exercise its rights and perform its obligations
under Permitted Call Spread Swap Agreements;

(l) the Borrower may make distributions or dividends consisting of products
and/or services or other assets of the Borrower, either directly or through
distributions or dividends consisting of all or a portion of the Equity
Interests of Subsidiaries (other than Material Subsidiaries), that the Borrower
has reasonably determined, in good faith, are not material to the operations or
financial condition of the Borrower and its Subsidiaries taken as a whole, the
fair market value (as reasonably determined by the Borrower) of all such
distributions and dividends under this clause (l) in any fiscal year of the
Borrower not to exceed $20,000,000 in the aggregate taken together with (but
without duplication of) all Dispositions made in reliance on clause (l) of the
definition of “Permitted Transfers” in such fiscal year;

(m) so long as no Default exists immediately prior and after giving effect
thereto, the Borrower may make other Restricted Payments in an aggregate amount
during any fiscal year of the Borrower not to exceed $50,000,000; and

(n) the Borrower and its Subsidiaries may make any other Restricted Payment so
long as, prior to making such Restricted Payment and after giving effect thereto
(and to any Indebtedness incurred in connection therewith), (i) no Default has
occurred and is continuing, (ii) the Consolidated Leverage Ratio, calculated on
a Pro Forma Basis as of the most recent fiscal quarter end for which the
Borrower was required to deliver financial statements pursuant to
Section 8.01(a) or (b), is less than or equal to 3.00 to 1.00, and (iii) the
Loan Parties are otherwise in compliance with the financial covenants set forth
in Section 9.10, calculated on a Pro Forma Basis as of the most recent fiscal
quarter end for which the Borrower was required to deliver financial statements
pursuant to Section 8.01(a) or (b).

 

  9.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Loan Parties and their Subsidiaries on the Closing
Date or any business substantially related or incidental thereto or constituting
reasonable extensions thereof.

 

82



--------------------------------------------------------------------------------

  9.08 Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
Affiliate of such Person, whether or not in the ordinary course of business,
other than (a) advances of working capital to any Loan Party, (b) transfers of
cash and assets to any Loan Party, (c) intercompany transactions not prohibited
by this Agreement, (d) indemnification arrangements and employee agreements,
stock compensation plans and arrangements, and other compensation arrangements
(including reasonable and customary fees paid to directors) with, and
reimbursement of expenses of, in each case, current or former officers,
directors and contractors, (e) transactions set forth on Schedule 9.08 to the
Disclosure Letter; (f) Permitted Transfers and Restricted Payments permitted by
Section 9.06, (g) extraordinary retention, bonus or similar arrangements
approved by the Borrower’s board of directors (or a committee thereof),
(h) severance arrangements entered into in the ordinary course of business,
(i) other transactions in an aggregate amount not to exceed $10,000,000 in any
fiscal year of the Borrower, (j) Investments permitted by Section 9.02 and
(k) except as otherwise specifically limited in this Agreement, other
transactions which are on terms and conditions substantially as favorable to
such Person as would be obtainable by it in a comparable arms’-length
transaction with a Person other than an Affiliate.

 

  9.09 Use of Proceeds.

Use the proceeds of any Extension of Credit, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

  9.10 Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than 3.00 to 1.00;
provided that, (i) during the period of four (4) consecutive fiscal quarters
immediately following the consummation of a Permitted Acquisition for which the
aggregate consideration paid by the Borrower and its Subsidiaries exceeds
$100,000,000 (commencing with the quarter in which such Permitted Acquisition
occurs), the Borrower may elect, with prior notice to the Administrative Agent,
to increase the preceding ratio to 3.50 to 1.00 (“Leverage Increase Period”);
(ii) for at least two consecutive full fiscal quarters immediately following a
Leverage Increase Period, the Consolidated Leverage Ratio as of the end of each
such fiscal quarter shall be not greater than 3.00 to 1.00 before the Borrower
may elect to institute another Leverage Increase Period pursuant to the
foregoing clause (i); (iii) no more than two Leverage Increase Periods may be
elected by the Borrower during the term of this Agreement; and (iv) immediately
after the end of a Leverage Increase Period, the maximum Consolidated Leverage
Ratio permitted under this Section 9.10(a) shall automatically revert to 3.00 to
1.00.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 3.00 to 1.00.

 

  9.11 Prepayment of Subordinated Indebtedness, Etc.

(a) If any Default exists, amend or modify any of the terms of any Subordinated
Indebtedness of any Loan Party or any Subsidiary if such amendment or
modification would add or change any terms in a manner materially adverse to any
Loan Party or any Subsidiary, or shorten the final maturity or average life to
maturity or require any payment to be made sooner than originally scheduled or
increase the interest rate applicable thereto.

 

83



--------------------------------------------------------------------------------

(b) If any Default exists, make (or give any notice with respect thereto) any
voluntary or optional payment or prepayment or redemption or acquisition for
value of (including without limitation, by way of depositing money or securities
with the trustee with respect thereto before due for the purpose of paying when
due), refund, refinance or exchange of any Subordinated Indebtedness of any Loan
Party or any Subsidiary.

 

  9.12 Sanctions.

Directly, or to the Borrower’s knowledge, indirectly, use the proceeds of any
Extension of Credit, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) to fund any activities of or business
with any individual or entity, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject or target of Sanctions, or (C) in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, Issuing Lender, Swingline Lender or otherwise)
of Sanctions, Anti-Corruption Laws or any other Anti-Terrorism Laws.

ARTICLE X

EVENTS OF DEFAULT AND REMEDIES

 

  10.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within three Business Days
after the same becomes due, any interest on any Loan, or any fee due hereunder,
or (iii) within five Business Days after the same becomes due and (except to the
extent a time period for payment is otherwise specified herein with respect to
such amount) demand has been made therefor, any other amount payable hereunder
or under any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in (i) any of Section 8.03(a), 8.05, 8.12, or
8.13 or Article IX or (ii) any of Section 8.01, 8.02 or 8.03 (other than clause
(a) thereof) and, in the case of this clause (ii) such failure continues for
five Business Days; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after the earlier of (i) a Responsible Officer of the
Borrower becoming aware of such failure and (ii) the date written notice thereof
shall have been given to the Borrower by the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand,

 

84



--------------------------------------------------------------------------------

or otherwise) in respect of any Indebtedness having an aggregate outstanding
principal amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness having an aggregate outstanding principal amount of more than the
Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which any Loan Party or any Subsidiary is the Defaulting Party (as defined
in such Swap Contract) or (B) any Termination Event (as so defined) under such
Swap Contract as to which any Loan Party or any Subsidiary is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by such
Loan Party or such Subsidiary as a result thereof is greater than the Threshold
Amount; provided that this clause (e) shall not apply to (x) Indebtedness
secured by a Permitted Lien that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness in a sale or
transfer permitted under this Agreement, so long as such Indebtedness is repaid
when required under the documents providing for such Indebtedness, (y) any
redemption, repurchase, conversion or settlement of any Convertible Debt
Security pursuant to its terms unless such redemption, repurchase, conversion or
settlement results from a default thereunder or an event of the type that
constitutes an Event of Default or (z) any early payment requirement or
unwinding or termination with respect to any Permitted Call Spread Swap
Agreement not resulting from an event of default thereunder.

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary (other than an
Immaterial Subsidiary) institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
(other than an Immaterial Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within thirty days after its issue or
levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
has been notified of the claim and does not dispute coverage) and
(i) enforcement proceedings are commenced by any creditor upon such judgment or
order or (ii) there is a period of thirty consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or

 

85



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan which has
resulted or could reasonably be expected to result in liability of any Loan
Party under Title IV of ERISA to the Pension Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Invalidity of Subordination Provisions. Any of the Obligations for any
reason shall cease to be “Senior Debt” (or any comparable term) under, and as
defined in, any documents evidencing or governing any Subordinated Indebtedness
or the subordination provisions of the documents evidencing or governing any
Subordinated Indebtedness shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Subordinated Indebtedness.

 

  10.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the Issuing Lenders to issue and amend Letters of Credit to be terminated,
whereupon such commitments and obligations shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations in an
amount equal to 105% of the outstanding L/C Obligations; and

(d) exercise on behalf of itself, the Lenders and the Issuing Lenders all rights
and remedies available to it, the Lenders and the Issuing Lenders under the Loan
Documents or applicable Law or at equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the Issuing Lenders to issue and amend Letters of Credit shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the

 

86



--------------------------------------------------------------------------------

Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

  10.03 Application of Funds.

After the exercise of remedies provided for in Section 10.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 10.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.15 and 2.16, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article IV) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and letter of
credit commissions) payable to the Lenders and the Issuing Lenders (including
fees, charges and disbursements of counsel to the respective Lenders and Issuing
Lenders and amounts payable under Article IV), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid letter of credit commissions and interest on the Loans and Reimbursement
Obligations, ratably among the Lenders and Issuing Lenders in proportion to the
respective amounts described in this clause Third held by them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and Reimbursement Obligations, (b) payment of Obligations
then owing under any Specified Hedge Agreements, (c) payments of Obligations
then owing under any Specified Cash Management Agreements and (d) Cash
Collateralize that portion of the L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit, ratably among the Lenders, the Issuing
Lenders, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.15, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

Notwithstanding the foregoing, Obligations arising under Specified Cash
Management Agreements and Specified Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
written notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be

 

87



--------------------------------------------------------------------------------

deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of Article XI for itself and its Affiliates as if a
“Lender” party hereto.

ARTICLE XI

ADMINISTRATIVE AGENT

 

  11.01 Appointment and Authority.

Each of the Lenders and each Issuing Lender hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lenders, and no Loan Party shall have rights as a third party
beneficiary of any of such provisions (except the Borrower to the extent
provided in Section 11.06(a)). It is understood and agreed that the use of the
term “agent” herein or in any other Loan Documents (or any other similar term)
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

  11.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

  11.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the

 

88



--------------------------------------------------------------------------------

automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.01 and 10.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by a Loan Party or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith (including any report provided
to it by an Issuing Lender pursuant to Section 3.09), (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent,
or (vi) the utilization of any Issuing Lender’s L/C Commitment (it being
understood and agreed that each Issuing Lender shall monitor compliance with its
own L/C Commitment without any further action by the Administrative Agent).

 

  11.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan or the issuance,
extension, renewal, amendment or increase of a Letter of Credit that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Lender prior to the making of
such Loan or the issuance, extension, renewal, amendment or increase of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

  11.05 Delegation of Duties.

 

89



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

  11.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
days after the retiring Administrative Agent gives notice of its resignation (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the Issuing Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each Issuing Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 4.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of

 

90



--------------------------------------------------------------------------------

the Resignation Effective Date or the Removal Effective Date, as applicable),
and the retiring or removed Administrative Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 12.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(d) Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Lender and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender, if in its sole discretion it elects to, and Swingline Lender,
(b) the retiring Issuing Lender and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Lender, if in its sole discretion it
elects to, shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

 

  11.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or Issuing
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and each Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or Issuing Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

  11.08 No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Lender hereunder.

 

  11.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:

 

91



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 2.09, 3.03 and 12.04) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09, 3.03 and 12.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Lender to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Lender in any such proceeding.

 

  11.10 Collateral and Guaranty Matters.

Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) irrevocably authorize the Administrative Agent,
at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the termination of the Revolving Credit
Commitment, payment in full of the Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Specified
Cash Management Agreements and Specified Hedge Agreements not yet due and
payable) and the expiration or termination of all Letters of Credit, (ii) that
is sold or otherwise disposed of as part of or in connection with any sale or
other disposition permitted hereunder or under any other Loan Document or any
Recovery Event, or (iii) as approved in accordance with Section 12.01; and

(b) to release any Guarantor from its obligations under the Guaranty if such
Person becomes an Excluded Subsidiary or ceases to be a Subsidiary as a result
of a transaction permitted under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 11.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of any collateral, the

 

92



--------------------------------------------------------------------------------

existence, priority or perfection of the Administrative Agent’s Lien thereon, or
any certificate prepared by any Loan Party in connection therewith, nor shall
the Administrative Agent be responsible or liable to the Lenders for any failure
to monitor or maintain any portion of such collateral.

 

  11.11 Specified Cash Management Agreements and Specified Hedge Agreements.

No Cash Management Bank or Hedge Bank that obtains the benefit of Section 10.03
or the Guaranty by virtue of the provisions hereof shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document (or to notice of or to consent to any
amendment, waiver or modification of the provisions hereof or of the Guaranty)
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article XI to the contrary, the Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Specified Cash Management Agreements
and Specified Hedge Agreements except to the extent expressly provided herein
and unless the Administrative Agent has received written notice of such
Specified Cash Management Agreements and Specified Hedge Agreements, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Specified Cash Management Agreements and Specified Hedge
Agreements in the case of a Maturity Date.

ARTICLE XII

MISCELLANEOUS

 

  12.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that

(a) no such amendment, waiver or consent shall:

(i) extend or increase the Revolving Credit Commitment of any Lender (or
reinstate any Revolving Credit Commitment terminated pursuant to Section 10.02)
without the written consent of such Lender (it being understood and agreed that
a waiver of any condition precedent set forth in Section 6.02 or of any Default
or Event of Default is not considered an extension or increase in the Revolving
Credit Commitment of any Lender);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to a Lender hereunder or under any other Loan Document without
the written consent of such Lender;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Obligation, or (subject to clause (i) of the final proviso to this
Section 12.01) any fees or other amounts payable hereunder or under any other
Loan Document to any

 

93



--------------------------------------------------------------------------------

Lender without the written consent of such Lender; provided, however, that only
the consent of the Required Lenders shall be necessary (A) to amend
Section 2.07(b) or to waive any obligation of the Borrower to pay interest or
fees at the default rate provided therein, or (B) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Obligation
or to reduce any fee payable hereunder;

(iv) change Section 2.12 or Section 10.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;

(v) change any provision of this Section 12.01(a) or the definition of “Required
Lenders” without the written consent of each Lender directly affected thereby;
or

(vi) release the Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 9.04 or Section 9.05, all
or substantially all of the value of the Guaranty without the written consent of
each Lender whose Obligations are guaranteed thereby, except to the extent such
release is permitted pursuant to Section 11.10 (in which case such release may
be made by the Administrative Agent acting alone);

(b) unless also signed by such Issuing Lender, no amendment, waiver or consent
shall affect the rights or duties of any Issuing Lender under this Agreement or
any Loan Document relating to any Letter of Credit issued or to be issued by it;

(c) unless also signed by the Swing Line Lender, no amendment, waiver or consent
shall affect the rights or duties of the Swing Line Lender under this Agreement;
and

(d) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

provided, further, that notwithstanding anything to the contrary herein,
(i) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto, (ii) each Lender is entitled
to vote as such Lender sees fit on any bankruptcy reorganization plan that
affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (iii) the Required Lenders
shall determine whether or not to allow a Loan Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding and such determination
shall be binding on all of the Lenders.

No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Revolving Credit Commitment of such Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects such Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

94



--------------------------------------------------------------------------------

Notwithstanding any provision herein to the contrary, (i) the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement any
provision of this Agreement or any other Loan Document (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) to cure or correct any obvious error, any administrative errors
or omissions, any ambiguity, omission, defect or inconsistency or to effect
administrative changes, and (ii) each Lender hereby irrevocably authorizes the
Administrative Agent on its behalf, and without further consent, to enter into
amendments or modifications to this Agreement (including, without limitation,
amendments to this Section 12.01) or any of the other Loan Documents or to enter
into additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to effectuate the terms of Section 2.14.

 

  12.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows (it being
acknowledged that financial statements and other documents required to be
delivered under Sections 8.01 and 8.02 may be delivered as otherwise provided
for in Section 8.02), and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to any Loan Party or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 12.02; and

(ii) if to any Lender, to the address, facsimile number, electronic mail address
or telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II or any Issuing Lender pursuant to Article III
if such Lender or such Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

95



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet
(including the Platform), except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided that in no
event shall any Agent Party have any liability to the Borrower, any Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages, losses or expenses (as opposed to actual damages, losses or expenses).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each Lender may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the Borrower and the Administrative Agent.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent, the
Lenders and the Issuing Lenders shall be entitled to rely and act upon any
notices (including

 

96



--------------------------------------------------------------------------------

telephonic or electronic Loan Notices) purportedly given by or on behalf of any
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Administrative Agent, each Lender, each Issuing Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
a Loan Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

  12.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document (including the imposition
of a default rate of interest as provided in Section 2.07(b)) preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.02 for the benefit of all the
Lenders and the Issuing Lenders; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Issuing Lender or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as an Issuing Lender or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 12.08 (subject to the terms of Section 2.12), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 10.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.12, any Lender or Issuing Lender may, with the consent of
the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

  12.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent) in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented out
of pocket expenses incurred by any Issuing

 

97



--------------------------------------------------------------------------------

Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
and documented out of pocket expenses incurred by the Administrative Agent, any
Lender or any Issuing Lender (including the reasonable and documented fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Lender), and shall pay all reasonable and documented fees
and time charges for attorneys who may be employees of the Administrative Agent
or any Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters or Credit.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee (which, in
the case of counsel, shall be limited to the reasonable and documented fees,
disbursements and other charges of (i) one primary counsel and one additional
local counsel in each applicable jurisdiction for the Administrative Agent,
(ii) one additional primary counsel, and one additional counsel in each
applicable jurisdiction, for all other Indemnitees (taken as a whole) and
(iii) solely in the case of an actual or good faith asserted conflict of
interest, one additional counsel in each relevant jurisdiction to the affected
Indemnitees (taken as a whole))), and shall indemnify and hold harmless each
Indemnitee from all reasonable and documented fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including any
Loan Party) other than such Indemnitee and its Related Parties arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 4.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by a Loan Party or
any of its Subsidiaries, or any Environmental Liability related in any way to a
Loan Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Loan Party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee, (y) result from a claim brought by any
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) arise solely from a claim
brought by one Indemnitee against another Indemnitee (except when one of the
Indemnitees was acting in its capacity or in fulfilling its role as

 

98



--------------------------------------------------------------------------------

Administrative Agent, Arranger or any similar role under this Agreement or any
other Loan Document) that does not involve any act or omission of the Borrower
or any of its Affiliates. Without limiting the provisions of Section 4.01(c),
this Section 12.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), any Issuing Lender, the Swing line Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), such Issuing Lender, the Swing line Lender or
such Related Party, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time,
or if the Total Credit Exposure has been reduced to zero, then based on such
Lender’s share of the Total Credit Exposure immediately prior to such reduction)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction), provided, further that, the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swing line Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swing line Lender in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.13(c).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 12.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender and the repayment, satisfaction or discharge of all
the other Obligations.

 

  12.05 Payments Set Aside.

 

99



--------------------------------------------------------------------------------

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

  12.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Revolving Credit
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and/or Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Revolving Credit Commitment is
not then in effect, the principal outstanding balance of the Loans

 

100



--------------------------------------------------------------------------------

of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans, and
rights and obligations with respect thereto, assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and provided, further, that the
Borrower’s consent shall not be required during the primary syndication of the
credit facility provided herein;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consent of the Issuing Lenders and the Swingline Lender shall be
required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or

 

101



--------------------------------------------------------------------------------

subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the Issuing Lenders, the
Swingline Lender and each other Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 4.01, 4.04, 4.05 and 12.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section (other than a purported
assignment to a natural Person or the Borrower or any of the Borrower’s
Subsidiaries or Affiliates, which shall be null and void.).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Revolving Credit Commitments of, and principal amounts
of (and stated interest on) the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and/or the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain

 

102



--------------------------------------------------------------------------------

unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Lenders, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 12.04(c) without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 12.01(a)
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 4.01, 4.04 and 4.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 4.01(e) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 4.06 and
12.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 4.01 or
4.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 4.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.12 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts of (and stated interest on) each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

  12.07 Treatment of Certain Information; Confidentiality.

 

103



--------------------------------------------------------------------------------

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), in which case the Administrative Agent
and the Lenders agree to the extent not prohibited by applicable law, rule,
regulation or order to inform the Borrower promptly of the disclosure thereof,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, in which case the Administrative Agent and the Lenders
agree to the extent not prohibited by applicable law, rule, regulation or order
to inform the Borrower promptly of the disclosure thereof, (d) to any other
party hereto, (e) to the extent necessary in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency to the extent required in connection with rating
any Loan Party or its Subsidiaries or the credit facilities provided hereunder
or (ii) the CUSIP Service Bureau or any similar agency to the extent required in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (h) with
the consent of the Borrower, (i) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, (j) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, any
Issuing Lender or any of their respective Affiliates from a source other than
the Borrower that is not, to such Person’s knowledge, subject to confidentiality
obligations owing to the Borrower or any Subsidiary and prohibiting disclosure
of such Information, (k) to governmental regulatory authorities to the extent
required or requested in connection with any regulatory examination of the
Administrative Agent, any Lender or any Issuing Lender or in accordance with the
Administrative Agent’s, any Lender’s or any Issuing Lender’s regulatory
compliance policy if the Administrative Agent, such Lender or such Issuing
Lender deems necessary for the mitigation of claims by those authorities against
the Administrative Agent, such Lender or such Issuing Lender or any of its
subsidiaries or affiliates, and (l) to the extent that such information is
independently developed by the Administrative Agent, any Lender or any Issuing
Lender.

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary,
provided that, in the case of information received from a Loan Party or any
Subsidiary after the Closing Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the Issuing Lenders
acknowledges that (a) the Information may include material non-public
information concerning a Loan Party or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public

 

104



--------------------------------------------------------------------------------

information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

 

  12.08 Rights of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, each
Issuing Lender, the Swingline Lender and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such Issuing Lender, the Swingline Lender or any such Affiliate to or
for the credit or the account of any Loan Party against any and all of the
obligations of such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender, such Issuing Lender, the Swingline
Lender or their respective Affiliates, irrespective of whether or not such
Lender, such Issuing Lender, the Swingline Lender or such Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Loan Party may be contingent or unmatured or are owed
to a branch or office or Affiliate of such Lender, such Issuing Lender or the
Swingline Lender different from the branch or office or Affiliate holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each Issuing Lender, the Swingline Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that the Lenders, the Issuing
Lenders, the Swingline Lender and their respective Affiliates may have. Each
Lender, each Issuing Lender and the Swingline Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

  12.09 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents and any separate letter agreements with respect to
fees payable to the Administrative Agent, the Issuing Lenders, the Swingline
Lender and/or the Arrangers constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

  12.10 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be

 

105



--------------------------------------------------------------------------------

relied upon by the Administrative Agent, each Lender, each Issuing Lender and
the Swingline Lender, regardless of any investigation made by the Administrative
Agent, any Lender, any Issuing Lender or the Swingline Lender or on their behalf
and notwithstanding that the Administrative Agent, any Lender, any Issuing
Lender or the Swingline Lender may have had notice or knowledge of any Default
at the time of any Extension of Credit, and shall continue in full force and
effect as long as any Loan, L/C Obligation or any other Obligation hereunder
shall remain unpaid or unsatisfied.

 

  12.11 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 12.11, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

  12.12 Replacement of Lenders.

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 4.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 4.01 and
4.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 12.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letter of Credit
draws, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents (including any amounts under
Section 4.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 4.04 or payments required to be made pursuant to Section 4.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

106



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

  12.13 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING LENDER, THE
SWINGLINE LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING LENDER OR THE SWINGLINE LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

107



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

  12.14 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

  12.15 California Judicial Reference.

If any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Document, (a) the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure
Section 1281.8 shall be heard and determined by the court, and (b) without
limiting the generality of Section 11.04, the Borrower shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.

 

  12.16 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers and the Lenders are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent, the Arrangers and the Lenders, on the
other hand, (B) each of the Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the
Arrangers and the Lenders each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Loan
Parties or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent, the Arrangers nor any Lender has any
obligation to the Loan Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other

 

108



--------------------------------------------------------------------------------

Loan Documents; and (iii) the Administrative Agent, the Arrangers, the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent, the Arrangers nor
any Lender has any obligation to disclose any of such interests to the Loan
Parties and their respective Affiliates. To the fullest extent permitted by Law,
each of the Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent, any Arranger or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

Each Loan Party further acknowledges and agrees that each Lender, the Arrangers
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any of the Loan Parties, any Affiliate thereof or any
other person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the credit facilities provided hereunder) and without any
duty to account therefor to any other Lender, the Arrangers, the Loan Parties or
any Affiliate of the foregoing. Each Lender, the Arrangers and any Affiliate
thereof may accept fees and other consideration from the Loan Parties or any
Affiliate thereof for services in connection with this Agreement, the credit
facilities provided hereunder or otherwise without having to account for the
same to any other Lender, the Arrangers, the Loan Parties or any Affiliate of
the foregoing.

 

  12.17 Electronic Execution of Assignments and Certain Other Documents.

The words “execute” “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption or in any amendment or other modification
hereof (including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

  12.18 USA PATRIOT Act Notice.

Each Lender that is subject to the PATRIOT Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Loan Party in accordance with the PATRIOT Act. Each Loan Party shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act.

 

  12.19 Miscellaneous.

(a) Independent Effect of Covenants. The Loan Parties acknowledge and agree that
each covenant contained in Articles VIII or IX hereof shall be given
ipndependent effect. Accordingly, the Loan Parties and their Subsidiaries shall
not engage in any transaction or other act otherwise permitted

 

109



--------------------------------------------------------------------------------

under any covenant contained in Articles VIII or IX, before or after giving
effect to such transaction or act, if the Loan Parties shall or would be in
breach of any other covenant contained in Articles VIII or IX.

(b) Inconsistencies with Other Documents. In the event there is a conflict or
inconsistency between this Agreement and any other Loan Document, the terms of
this Agreement shall control; provided that any provision of any other Loan
Document which imposes additional burdens on the Loan Parties or any of their
Subsidiaries or further restricts the rights of the Loan Parties or any of their
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.

[SIGNATURE PAGES FOLLOW]

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     SALESFORCE.COM, INC.,     a Delaware corporation     By:  

/s/ Joachim Wettermark

    Name:   Joachim Wettermark     Title:   Senior Vice President and Treasurer
GUARANTOR:     EXACTTARGET, INC.,     a Delaware corporation     By:  

/s/ Amy Weaver

    Name:   Amy Weaver     Title:   President and Secretary ADMINISTRATIVE
AGENT:     WELLS FARGO BANK, NATIONAL ASSOCIATION,     as Administrative Agent  
  By:  

/s/ Tahereh (Tina) Sadeghi

    Name:   Tahereh (Tina) Sadeghi     Title:   Vice President / Relationship
Manager LENDERS:     WELLS FARGO BANK, NATIONAL ASSOCIATION,     as a Lender    
By:  

/s/ Tahereh (Tina) Sadeghi

    Name:   Tahereh (Tina) Sadeghi     Title:   Vice President / Relationship
Manager     BANK OF AMERICA, N.A.,     as a Lender     By:  

/s/ Prayes Majmudar

    Name:   Prayes Majmudar     Title:   Director



--------------------------------------------------------------------------------

    BNP PARIBAS,     as a Lender     By:  

/s/ Nicolas Rabier

    Name:   Nicolas Rabier     Title:   Managing Director     By:  

/s/ Louise Roussel

    Name:   Louise Roussel     Title:   Vice President    

JPMORGAN CHASE BANK, N.A.,

as a Lender

    By:  

/s/ Keith Winzenried

    Name:   Keith Winzenried     Title:   Credit Executive    

BARCLAYS BANK PLC,

as a Lender

    By:  

/s/ Irina Dimova

    Name:   Irina Dimova     Title:   Vice President    

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

    By:  

/s/ Virginia Cosenza

    Name:   Virginia Cosenza     Title:   Vice President     By:  

/s/ Ming K. Chu

    Name:   Ming K. Chu     Title:   Vice President    

U.S. BANK, NATIONAL ASSOCIATION,

as a Lender

    By:  

/s/ Joan Kiekhaefer

    Name:   Joan Kiekhaefer     Title:   SVP    

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

    By:  

/s/ Matthew Antioco

    Name:   Matthew Antioco     Title:   Vice President